  
EXHIBIT 10.1


EXECUTION VERSION
 
SECURITIES AND ASSET PURCHASE AGREEMENT
 
among
 
PREMIERE GLOBAL SERVICES, INC.,
 
XPEDITE SYSTEMS HOLDINGS (UK) LIMITED,
 
PREMIERE CONFERENCING (CANADA) LIMITED,
 
XPEDITE SYSTEMS, LLC
 
and
 
EASYLINK SERVICES INTERNATIONAL CORPORATION
 
dated as of


October 21, 2010

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
1
   
ARTICLE II PURCHASE AND SALE
11
   
Section 2.01 Purchase and Sale
11
   
Section 2.02 Purchase Price
11
   
Section 2.03 Working Capital Adjustment
12
   
Section 2.04 Closing Deliveries
12
   
Section 2.05 Closing
13
   
Section 2.06 Withholding Tax
13
   
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS AND THE COMPANY
13
   
Section 3.01 Organization and Authority of Sellers
13
   
Section 3.02 Organization, Authority and Qualification of the Company
14
   
Section 3.03 Capitalization
14
   
Section 3.04 Subsidiaries
16
   
Section 3.05 No Conflicts; Consents
16
   
Section 3.06 Financial Statements
17
   
Section 3.07 Undisclosed Liabilities
17
   
Section 3.08 Absence of Certain Changes, Events and Conditions
17
   
Section 3.09 Material Contracts
20
   
Section 3.10 Title to Assets; Real Property
21
   
Section 3.11 Condition And Sufficiency of Assets
23
   
Section 3.12 Intellectual Property
23
   
Section 3.13 Inventory
26
   
Section 3.14 Accounts Receivable
26
   
Section 3.15 Customers and Suppliers
26
   
Section 3.16 Insurance
27
   
Section 3.17 Legal Proceedings; Governmental Orders
27
   
Section 3.18 Compliance With Laws; Permits
27


 
i

--------------------------------------------------------------------------------

 


Section 3.19 Environmental Matters
28
   
Section 3.20 Employee Benefit Matters
29
   
Section 3.21 Employment Matters
30
   
Section 3.22 Taxes
31
   
Section 3.23 Books and Records
33
   
Section 3.24 Brokers
33
   
Section 3.26 HSR Exemption
33
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
34
   
Section 4.01 Organization and Authority of Buyer
34
   
Section 4.02 No Conflicts; Consents
34
   
Section 4.03 Investment Purpose
35
   
Section 4.04 Brokers
35
   
Section 4.05 Legal Proceedings
35
   
Section 4.06 HSR Exemption
35
   
ARTICLE V COVENANTS
36
   
Section 5.01 Confidentiality
36
   
Section 5.02 Non-competition; Non-solicitation
36
   
Section 5.03 Consents
39
   
Section 5.04 Books and Records
39
   
Section 5.05 Public Announcements
40
   
Section 5.06 License Grant
40
   
Section 5.07 Seller Corporate Guaranties
40
   
Section 5.08 Further Assurances
41
   
Section 5.09 Intentionally Omitted
41
   
Section 5.10 Post-Closing Cooperation
42
   
Section 5.11 Employee Matters
42
   
Section 5.12 Change of Name
42
   
Section 5.13 Receivables
43
   
Section 5.14 Retained Matter
43
   
Section 5.15 Release and Assumption of Certain Liabilities
43


 
ii

--------------------------------------------------------------------------------

 


ARTICLE VI TAX MATTERS
43
   
Section 6.01 Tax Covenants
43
   
Section 6.02 Termination of Existing Tax Sharing Agreements
45
   
Section 6.03 Tax Indemnification
45
   
Section 6.04 Straddle Period
46
   
Section 6.05 Section 338 Election
46
   
Section 6.06 Contests
46
   
Section 6.07 Cooperation and Exchange of Information
47
   
Section 6.08 Tax Treatment of Indemnification Payments
47
   
Section 6.09 Survival
47
   
Section 6.10 Overlap
47
   
Section 6.11 NJ Tax Matter
47
   
Section 6.12 Refunds
48
   
Section 6.13 Allocation
48
   
ARTICLE VII CLOSING DELIVERIES
49
   
Section 7.01 Additional Deliveries of Sellers
49
   
Section 7.02 Additional Buyer Deliveries
50
   
ARTICLE VIII INDEMNIFICATION
50
   
Section 8.01 Survival
50
   
Section 8.02 Indemnification By Sellers
51
   
Section 8.03 Indemnification By Buyer
51
   
Section 8.04 Certain Limitations
52
   
Section 8.05 Indemnification Procedures
54
   
Section 8.06 Payments
56
   
Section 8.07 Tax Treatment of Indemnification Payments
56
   
Section 8.08 Exclusive Remedies
56
   
ARTICLE IX MISCELLANEOUS
57
   
Section 9.01 Expenses
57
   
Section 9.02 Notices
57
   
Section 9.03 Interpretation
58


 
iii

--------------------------------------------------------------------------------

 


Section 9.04 Headings
58
   
Section 9.05 Severability
58
   
Section 9.06 Entire Agreement
58
   
Section 9.07 Successors and Assigns
59
   
Section 9.08 No Third-party Beneficiaries
59
   
Section 9.09 Amendment and Modification; Waiver
59
   
Section 9.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
59
   
Section 9.11 Specific Performance
60
   
Section 9.12 Counterparts
60


 
iv

--------------------------------------------------------------------------------

 
 
SECURITIES AND ASSET PURCHASE AGREEMENT
 
This Securities and Asset Purchase Agreement (this “Agreement”), dated as of
October 21, 2010, is entered into among PREMIERE GLOBAL SERVICES, INC., a
Georgia corporation (“Parent”), XPEDITE SYSTEMS HOLDINGS (UK) LIMITED, a company
formed under the laws of the United Kingdom (“UK Holdco”), PREMIERE CONFERENCING
(CANADA) LIMITED, a company formed under the laws of Canada (“Canada Holdco”;
Parent, UK Holdco and Canada Holdco are referred to herein each individually as
a “Seller” and collectively as “Sellers”), XPEDITE SYSTEMS, LLC, a Delaware
limited liability company (the “Company”), and EASYLINK SERVICES INTERNATIONAL
CORPORATION, a Delaware corporation (“Buyer”).
 
RECITALS:
 
WHEREAS, Parent conducts the Business (as defined herein), directly or
indirectly, through the Company, the Company’s Subsidiaries (as defined herein),
the UK Sub (as defined herein) and through the use of the Assets (as defined
herein);
 
WHEREAS, Parent owns all of the issued and outstanding equity interests (the
“Securities”) of the Company;
 
WHEREAS, UK Holdco owns all of the issued and outstanding equity interests (the
“UK Interests”) of the UK Sub;
 
WHEREAS, Canada Holdco owns the Assets; and
 
WHEREAS, (i) Parent wishes to sell to Buyer, and Buyer wishes to purchase from
Parent, the Securities; (ii) UK Holdco wishes to sell to Buyer, and Buyer wishes
to purchase from UK Holdco, the UK Interests; and (iii) Canada Holdco wishes to
sell to Buyer, and Buyer wishes to purchase from Canada Holdco, the Assets, in
each case in order to transfer ownership of the Business to Buyer, subject to
the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
Definitions
 
The following terms have the meanings specified or referred to in this Article
I:
 
“Accounting Referee” has the meaning set forth in Section 6.01(d).
 
“Acquired Companies” means the Company, its Subsidiaries and the UK Sub.
 
“Action” means any action, written demand, lawsuit, arbitration, audit, written
notice of violation, proceeding, litigation, citation, summons, subpoena or
investigation of any nature, civil, criminal, administrative, regulatory or
otherwise, whether at law or in equity; provided, that “Action” shall not
include any subpoena regarding the potential violation of Law by any customer of
an Acquired Company.

 
 

--------------------------------------------------------------------------------

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Notwithstanding the foregoing, the following Persons
shall not be considered an "Affiliate" for purposes of: (a) the covenants and
restrictions contained in Section 5.02(b) (Buyer Restrictive Covenants) or
Section 5.02(a) (Seller Restrictive Covenants); or (b)  the provisions of
Section 5.06 (License Grant) or Section 8.03(c) (Specific Buyer Indemnity): (i)
an acquirer of all or substantially all of the equity interests or assets of
Buyer (or any Affiliate of such acquirer, other than Buyer and its Affiliates
prior to such acquisition); or (ii) an acquirer of all or substantially all of
the equity interests or assets of Parent (or any Affiliate of such acquirer,
other than Parent or its Affiliates prior to such acquisition).
 
“Agreement” has the meaning set forth in the preamble.
 
“Allocation Schedule” has the meaning set forth in Section 6.13.
 
“Assets” means the Contracts with the customers identified on Section 1.1 of the
Disclosure Schedules and any related accounts receivable.
 
“Audited Financial Statements” has the meaning set forth in Section 3.06.
 
“Balance Sheet” has the meaning set forth in Section 3.06.
 
“Balance Sheet Date” has the meaning set forth in Section 3.06.
 
“Benefit Plan” has the meaning set forth in Section 3.20(a).
 
“Bill of Sale, Assignment and Assumption Agreement” has the meaning set forth in
Section 7.01(j).
 
“Business” means the provision of broadcast fax, transactional fax,
transactional email, desktop fax and voice notification services under the
“iSend” and “iNotify” solution sets through the Assets and the Acquired
Companies.
 
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Atlanta, Georgia are authorized or required by Law
to be closed for business.
 
“Buyer” has the meaning set forth in the preamble.
 
“Buyer Basket Exclusions” has the meaning set forth in Section 8.04(a).
 
“Buyer Cap Exclusions” has the meaning set forth in Section 8.04(c).

 
2

--------------------------------------------------------------------------------

 

“Buyer Indemnitees” has the meaning set forth in Section 8.02.
 
“Canada Holdco” has the meaning set forth in the preamble.
 
 “Closing” has the meaning set forth in Section 2.05.
 
“Closing Date” has the meaning set forth in Section 2.05.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” has the meaning set forth in the preamble.
 
“Company Intellectual Property” has the meaning set forth in Section 3.12(a).
 
“Company Software” means all Software that is owned by any of the Acquired
Companies and sold, licensed, leased or otherwise distributed by any of the
Acquired Companies or authorized resellers to end user customers of any of the
Acquired Companies’ products or services.
 
“Conferencing Business” means Parent’s and its Affiliates’ audio, video and data
conferencing and collaboration and webcasting services.
 
“Conferencing Restricted Business” means any business that would be competitive
with the Conferencing Business, but specifically excluding the Business.
 
“Conferencing Territory” means (a) the following Metropolitan Statistical Areas
as defined by the United States Office and Management and Budget as of the date
of this Agreement: (i) Atlanta-Sandy Springs-Marietta, GA MSA, (ii) Austin-Round
Rock-San Marcos, TX MSA, (iii) Boston-Cambridge-Quincy, MA-NH MSA, (iv) Boulder,
CO MSA, (v) Chicago-Joliet-Naperville, IL-IN-WI MSA, (vi) Colorado Springs, CO
MSA, (vii) Dallas-Fort Worth-Arlington, TX MSA (viii) Denver-Aurora-Broomfield,
CO MSA, (ix) Dover, DE MSA, (x) Jacksonville, FL MSA, (xi) Kansas City, MO-KS
MSA, (xii) Los Angeles-Long Beach-Santa Ana, CA MSA, (xiii) Miami-Fort
Lauderdale-Pompano Beach, FL MSA, (xiv) New York-Northern New Jersey-Long
Island, NY-NJ-PA MSA, (xv) Pittsburgh, PA MSA, (xvi) Salt Lake City, UT MSA,
(xvii) San Francisco-Oakland-Fremont, CA MSA, and (xviii)
Washington-Arlington-Alexandria, DC-VA-MD-WV MSA, and (b) the following
countries: (i) Australia, (ii) Austria, (iii), Belgium, (iv) Brazil, (v) Canada,
(vi) China, (vii) Denmark, (viii) Finland, (ix) France, (x) Germany, (xi) Hong
Kong, (xii) India, (xiii) Indonesia, (xiv) Ireland, (xv) Italy, (xvi) Japan,
(xvii) Luxembourg, (xviii) Malaysia, (xix) Netherlands, (xx) New Zealand, (xxi)
Norway, (xxii) Philippines, (xxiii) Russia, (xxiv) Singapore, (xxv) South Korea,
(xxvi) Spain, (xxvii) Sweden, (xxviii) Switzerland, (xxix) Taiwan, (xxx)
Thailand, (xxxi) United Kingdom, and (xxxii) Vietnam.
 
“Confidential Information” has the meaning set forth in Section 5.01.
 
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 
3

--------------------------------------------------------------------------------

 

“Corporate Guaranty” has the meaning set forth in Section 5.07(a).
 
“Current Assets” means cash and cash equivalents (other than any cash in
transit), accounts receivable (net of allowance for doubtful accounts), lease
deposits (whether or not characterized as current assets) and prepaid expenses,
but excluding (a) the portion of any prepaid expense of which Buyer will not
receive the benefit following the Closing, (b) deferred Tax assets and (c)
receivables from any of the Acquired Companies’ Affiliates, directors, officers
or stockholders and any of their respective Affiliates, in all cases prepared
using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Audited
Financial Statements for the most recent fiscal year end as if such accounts
were being prepared and audited as of a fiscal year end.
 
“Current Liabilities” means accounts payable, accrued Taxes and accrued
expenses, but excluding (a) payables to any of the Acquired Companies’
Affiliates, directors, officers or stockholders and any of their respective
Affiliates, (b) deferred Tax liabilities and contingent Tax liabilities, in each
case, for which a reserve has been established, (c) the current portion of
accrued restructuring costs associated with the Tinton Falls real property lease
and (d) the current portion of long term debt, in all cases prepared using the
same accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation methodologies
that were used in the preparation of the Audited Financial Statements for the
most recent fiscal year end as if such accounts were being prepared and audited
as of a fiscal year end.
 
“Deductible” has the meaning set forth in Section 8.04(a).
 
“Direct Claim” has the meaning set forth in Section 8.05(c).
 
“Disclosure Schedules” means the Disclosure Schedules delivered by Sellers and
Buyer concurrently with the execution and delivery of this Agreement.
 
“Dollars or $” means the lawful currency of the United States.
 
“Employees” means those Persons employed by the Acquired Companies as of the
Closing and in active service (other than those on any leave, partial disability
or similar inactive status); provided, however, solely for the purposes of
Section 3.20, “Employees” shall mean those Persons employed by the Acquired
Companies as of the Closing regardless of whether such Persons are in active
service.
 
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 
4

--------------------------------------------------------------------------------

 

“Environmental Attributes” means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or words of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other federal, state or regional emission,
renewable energy or energy conservation trading or budget program) that have
been held, allocated to or acquired for the development, construction,
ownership, lease, operation, use or maintenance of the Acquired Companies as of:
(i) the date of this Agreement; and (ii) future years for which allocations have
been established and are in effect as of the date of this Agreement.
 
“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification or injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.
 
“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq. (“CERCLA”); the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976, as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C.
§§ 6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by
the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances
Control Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.;
the Clean Air Act of 1966, as amended by the Clean Air Act Amendments of 1990,
42 U.S.C. §§ 7401 et seq.; and the Occupational Safety and Health Act of 1970,
as amended, 29 U.S.C. §§ 651 et seq.
 
“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.
 
“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 
5

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any Person that, at any relevant time, is or was treated
as a single employer with any of the Acquired Companies for purposes of Section
414 of the Code or Section 4001(b) of ERISA.
 
“Financial Statements” has the meaning set forth in Section 3.06.
 
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority, including
any consumer protection agency (in each case, to the extent that the rules,
regulations or orders of such organization or authority have the force of Law),
or any arbitrator, court or tribunal of competent jurisdiction.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Guarantied Contract” has the meaning set forth in Section 5.07(b).
 
“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, polychlorinated biphenyls and
greenhouse gases (including, without limitation, carbon dioxide, methane,
nitrous oxide, hydrofluorocarbons, perfluorocarbons and sulphur hexafluoride).
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
 “HSR Exemption” means the exemption, in reliance upon HSR Rule 802.4 (in
combination with HSR Rule 802.50(a)), described in the HSR Exemption Letter,
inclusive (though not separately addressed in the HSR Exemption Letter) of the
acquisition of the Assets from Canada Holdco.
 
“HSR Exemption Letter” means that certain letter, dated August 11, 2010, from
Buyer’s counsel to the Federal Trade Commission.
 
“HSR Rule” means any rule, as amended, promulgated under the HSR Act.
 
“HSR Target Group” means, collectively: (i) Xpedite Systems, LLC, together with
all entities it controls (within the meaning of the HSR Rules); (ii) UK Sub,
together with all entities it controls (within the meaning of the HSR Rules);
and (iii) the Assets.
 
“Indemnifiable Tax Liability” has the meaning set forth in Section 6.06(a).

 
6

--------------------------------------------------------------------------------

 

“Indemnified Party” has the meaning set forth in Section 8.05.
 
“Indemnifying Party” has the meaning set forth in Section 8.05.
 
“Insurance Policies” has the meaning set forth in Section 3.16.
 
“Intellectual Property” has the meaning set forth in Section 3.12(a).
 
“Intellectual Property Registrations” has the meaning set forth in Section
3.12(b).
 
“Interim Balance Sheet” has the meaning set forth in Section 3.06.
 
“Interim Balance Sheet Date” has the meaning set forth in Section 3.06.
 
“Interim Financial Statements” has the meaning set forth in Section 3.06.
 
“Knowledge of Sellers or Sellers’ Knowledge” or any other similar knowledge
qualification, means the actual knowledge of those persons set forth in Section
1.2 of the Disclosure Schedules, in each case after reasonable inquiry;
provided, however, that for purposes of Section 3.12, “reasonable inquiry,” as
used in this definition, shall mean the inquiry that has been conducted in the
past by the persons set forth in Section 1.2 of the Disclosure Schedules solely
in the ordinary course of such person's daily responsibilities for Parent and
its Affiliates, and shall not include any special inquiry in connection with or
by virtue of this Agreement or the transactions contemplated hereby.
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
“Liabilities” has the meaning set forth in Section 3.07.
 
“Licensed Intellectual Property” has the meaning set forth in Section 3.12(a).
 
“Limited License” has the meaning set forth in Section 3.12(i).
 
“Losses” means losses, damages, liabilities, judgments, interest, awards,
penalties, fines, costs or expenses of whatever kind, including reasonable
attorneys’ fees, and the cost of enforcing any right to indemnification
hereunder; provided, however, that “Losses” shall not include special or
consequential damages, including lost profits, diminution in value or punitive
damages, except in the case of fraud determined in a final, non-appealable
judgment from a court of competent jurisdiction or, with respect to punitive
damages, to the extent actually awarded to a Governmental Authority or other
third party.
 
“Mansell SPA” has the meaning set forth in Section 5.08(b).

 
7

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, individually or in the aggregate, materially adverse to (a) the
business, results of operations, financial condition or assets (including the
Assets) of the Business (taken as a whole), or (b) the ability of Sellers to
consummate the transactions contemplated hereby; provided, however, that
“Material Adverse Effect” shall not include any event, occurrence, fact,
condition, or change, directly or indirectly, arising out of or attributable to:
(i) changes, conditions or effects that generally affect the industries in which
the Acquired Companies operate; (ii) any change, effect or circumstance
resulting from an action required by the Transition Services Agreements or due
to the announcement or consummation of the transactions contemplated hereby; or
(iii) conditions caused by acts of terrorism or war (whether or not declared);
provided further, however, that any event, occurrence, fact, condition, or
change referred to in clauses (i) or (iii) immediately above shall be taken into
account in determining whether a Material Adverse Effect has occurred to the
extent that such event, occurrence, fact, condition, or change has a
disproportionate effect on the Acquired Companies compared to other participants
in the industries in which the Acquired Companies conduct their businesses.
 
“Material Contracts” has the meaning set forth in Section 3.09(a).
 
“Material Customers” has the meaning set forth in Section 3.15(a).
 
“Material Suppliers” has the meaning set forth in Section 3.15(b).
 
“NJ Tax Matter” has the meaning set forth in Section 1.2 of the Disclosure
Schedules.
 
“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the articles or certificate of limited partnership of
a limited partnership; (d) the limited liability company agreement and the
certificate or articles of formation of a limited liability company; (e) any
charter or similar document adopted or filed in connection with the creation,
formation, or organization of a Person; and (f) any amendment to any of the
foregoing.
 
“Parent” has the meaning set forth in the preamble.
 
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
 
“Permitted Encumbrances” has the meaning set forth in Section 3.10(a).
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any Straddle Period, the portion of such Straddle
Period beginning after the Closing Date.
 
“Pre-Closing Restructuring” has the meaning set forth in Section 1.2 of the
Disclosure Schedules.

 
8

--------------------------------------------------------------------------------

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any Straddle Period, the portion of such
Straddle Period ending on and including the Closing Date.
 
 “Pre-Closing Taxes” means Taxes of the Acquired Companies for any Pre-Closing
Tax Period.
 
“Purchase Price” has the meaning set forth in Section 2.02.
 
“Qualified Benefit Plan” has the meaning set forth in Section 3.20(d).
 
“Real Property” means the real property owned, leased or subleased by any of the
Acquired Companies, together with all buildings, structures and facilities
located thereon.
 
“Reconciliation Period” has the meaning set forth in Section 2.03(a).
 
“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).
 
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
 
“Restricted Business” means any business that would be competitive with the
Business, but specifically excluding the Conferencing Business; provided, that
the Restricted Business shall not include any services or applications that are
incident to the Conferencing Business.
 
“Restricted Period” has the meaning set forth in Section 5.02(a).
 
“Retained Matter” has the meaning set forth in Section 1.2 of the Disclosure
Schedules.
 
“Securities” has the meaning set forth in the recitals.
 
“Sellers” has the meaning set forth in the preamble.
 
“Seller Basket Exclusions” has the meaning set forth in Section 8.04(b).
 
“Seller Cap Exclusions” has the meaning set forth in Section 8.04(d).
 
“Seller Indemnitees” has the meaning set forth in Section 8.03.
 
“Senior Facility” has the meaning set forth in Section 7.01(i).
 
“Software” has the meaning set forth in Section 3.12(a)(vi).
 
“Straddle Period” has the meaning set forth in Section 6.04.

 
9

--------------------------------------------------------------------------------

 

“Subsidiary” means any Person with respect to which a specified Person (and/or
any Subsidiary thereof) owns a majority of the equity securities or other equity
interests or has the power to elect a majority of that Person’s board of
directors or similar governing body, or otherwise has the power, directly or
indirectly, to direct the business and policies of that Person.
 
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties, and
including all other liabilities with respect to Taxes of another Person under
Section 1.1502-6 of the Treasury Regulations (or any similar provision of state,
local or foreign Tax Law), as a transferee or successor, by contract or
otherwise, as a result of an affiliation, merger, or other event occurring at
any time prior to the Closing.
 
“Tax Claim Notice” has the meaning set forth in Section 6.06(a).
 
“Tax Consolidated Companies” means any U.S. consolidated income tax filing group
of which any of the Acquired Companies is a part.
 
 “Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
 
“Territory” means the (a) the following Metropolitan Statistical Areas as
defined by the United States Office and Management and Budget as of the date of
this Agreement: (i) Atlanta-Sandy Springs-Marietta, GA MSA, (ii) Austin-Round
Rock-San Marcos, TX MSA, (iii) Boston-Cambridge-Quincy, MA-NH MSA, (iv) Boulder,
CO MSA, (v) Chicago-Joliet-Naperville, IL-IN-WI MSA, (vi) Colorado Springs, CO
MSA, (vii) Dallas-Fort Worth-Arlington, TX MSA (viii) Denver-Aurora-Broomfield,
CO MSA, (ix) Dover, DE MSA, (x) Jacksonville, FL MSA, (xi) Kansas City, MO-KS
MSA, (xii) Los Angeles-Long Beach-Santa Ana, CA MSA, (xiii) Miami-Fort
Lauderdale-Pompano Beach, FL MSA, (xiv) New York-Northern New Jersey-Long
Island, NY-NJ-PA MSA, (xv) Pittsburgh, PA MSA, (xvi) Salt Lake City, UT MSA,
(xvii) San Francisco-Oakland-Fremont, CA MSA, and (xviii)
Washington-Arlington-Alexandria, DC-VA-MD-WV MSA, and (b) the following
countries: (i) Australia, (ii) Belgium, (iii) France, (iv) Germany, (v) Hong
Kong, (vi) Ireland, (vii) Italy, (viii) Japan, (ix) Luxembourg, (x) Malaysia,
(xi) New Zealand, (xii) Singapore, (xiii) South Korea, (xiv) Spain,  (xv)
Switzerland, and (xvi) the United Kingdom.
 
“Third Party Claim” has the meaning set forth in Section 8.05(a).
 
“Transaction Documents” means this Agreement, the Bill of Sale, Assignment and
Assumption Agreement and the Transition Services Agreements.
 
“Transition Services Agreements” has the meaning set forth in Section 7.01(h).

 
10

--------------------------------------------------------------------------------

 

“Treasury Regulations” means the regulations of the Department of Treasury
promulgated under the Code.
 
“UK Holdco” has the meaning set forth in the preamble.
 
“UK Interests” has the meaning set forth in the recitals.
 
“UK Sub” means Premiere Global Services (UK) Limited, a company formed under the
laws of the United Kingdom.
 
“Working Capital” means: (a) the Current Assets of the Acquired Companies
(determined on a consolidated basis) plus the accounts receivable in respect of
the Assets, less (b) the Current Liabilities of the Acquired Companies
(determined on a consolidated basis) plus the accounts payable in respect of the
provision of services in respect of the Assets, in all cases determined as of
the Closing, based on the values as of October 31, 2010, adjusted to the Closing
Date values pursuant to the principles and procedures set forth on Section 1.3
of the Disclosure Schedules.
 
 “Working Capital Statement” has the meaning set forth in Section 2.03(a).
 
“Working Capital Surplus” has the meaning set forth in Section 2.03(b).
 
“Working Capital Target” has the meaning set forth in Section 2.03(b).
 
ARTICLE II
Purchase and sale
 
Section 2.01      Purchase and Sale.  Subject to the terms and conditions set
forth herein, at the Closing, (i) Parent shall sell and deliver to Buyer, and
Buyer shall purchase and take delivery from Parent, the Securities, (ii) UK
Holdco shall sell and deliver to Buyer, and Buyer shall purchase and take
delivery from UK Holdco, the UK Interests, and (iii) Canada Holdco shall sell
and deliver to Buyer, and Buyer shall purchase and take delivery from Canada
Holdco, the Assets.
 
Section 2.02      Purchase Price. Subject to adjustment pursuant to Section
2.03, the aggregate purchase price for: (i) the Securities is Ninety-Seven
Million Six Hundred Sixty-Five Thousand Dollars ($97,665,000); (ii) the UK
Interests is Six Million Five Hundred Thousand Dollars ($6,500,000); and (iii)
the Assets is Eight Hundred Thirty-Five Thousand Dollars ($835,000)
(collectively, the “Purchase Price”).

 
11

--------------------------------------------------------------------------------

 

Section 2.03      Working Capital Adjustment.
 
(a)           Within forty-five (45) days after the Closing, Parent shall
deliver to Buyer a statement setting forth the Working Capital (the “Working
Capital Statement”), prepared using the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies that were used in the preparation of
the Audited Financial Statements for the most recent fiscal year end, as
adjusted pursuant to the principles and procedures set forth on Section 1.3 of
the Disclosure Schedules.   If Buyer does not agree that the Working Capital
Statement correctly states the Working Capital, Buyer shall promptly (but not
later than 30 days after the delivery to it of the Working Capital Statement)
give written notice to Parent of any exceptions thereto (in reasonable detail
describing the nature of the disagreement asserted).  If Parent and Buyer
reconcile their differences in writing within 20 days after written notice of
exceptions is delivered to Parent (the “Reconciliation Period“), the Working
Capital calculation shall be adjusted accordingly and shall thereupon become
binding, final and conclusive upon all of the parties hereto and enforceable in
a court of law.  If the dispute relates to an accounting issue and if Parent and
Buyer are unable to reconcile their differences during the Reconciliation
Period, the accounting items in dispute shall be submitted to the Accounting
Referee for final determination.  The Working Capital calculation shall be
deemed adjusted in accordance with the determination of the Accounting Referee
and shall become binding, final and conclusive upon all of the parties hereto
and enforceable in a court of law.  The Accounting Referee shall be instructed
to act within 20 days (or such longer period as Parent and Buyer may agree) to
resolve all accounting items.  If the dispute involves a non-accounting issue
and such dispute cannot be reconciled within the Reconciliation Period, the
dispute shall be settled by a court of competent jurisdiction (in accordance
with Section 9.10).  If Buyer does not give written notice of any exception
within 30 days after the delivery to it of the Working Capital Statement or if
Buyer gives written notification of its acceptance of the Working Capital
Statement prior to the end of such 30 day period, the Working Capital set forth
in the Working Capital Statement shall thereupon become binding, final and
conclusive upon all the parties hereto and enforceable in a court of law.
 
(b)           If the Working Capital is less than Six Million Four Hundred
Thousand Dollars ($6,400,000) (the “Working Capital Target”),  then within five
Business Days after the final determination of Working Capital (in accordance
with Section 2.03(a)), the Parent shall pay Buyer the amount by which the
Working Capital is less than the Working Capital Target.  If the Working Capital
is greater than the Working Capital Target, then within five Business Days after
the final determination of Working Capital (in accordance with Section 2.03(a)),
Buyer shall: (i) pay Parent the lesser of (A) the amount by which the Working
Capital is greater than the Working Capital Target, or (B) Two Million Dollars
($2,000,000) (such lesser amount referred to herein as the “Working Capital
Surplus”); (ii) transfer, and/or cause one or more of the Acquired Companies to
transfer, to Parent and/or one or more of its Subsidiaries, an amount of cash
retained in the non-U.S. Acquired Companies as of the Closing Date (“Foreign
Cash”) equal to an amount of cash necessary to satisfy the Working Capital
Surplus; or (iii) at its option, any combination of the foregoing in order to
satisfy the Working Capital Surplus; provided, that the value of any Foreign
Cash transferred to Parent or one of its Subsidiaries pursuant to this Section
2.03(b) shall be valued at the exchange rate used by the New York branch of Bank
of America, N.A. on the Closing Date.
 
Section 2.04      Closing Deliveries.
 
(a)           Simultaneously with the execution hereof, Buyer is delivering to
Parent, UK Holdco and Canada Holdco, as applicable:
 
(i)           the portions of the Purchase Price in respect of the Securities,
the UK Interests and the Assets by wire transfer of immediately available funds
to an account of Parent, Canada Holdco and UK Holdco, as applicable, in each
case designated in writing by Parent, Canada Holdco and UK Holdco to Buyer no
later than two Business Days prior to the Closing Date; and

 
12

--------------------------------------------------------------------------------

 

(ii)          the Transaction Documents and all other agreements, documents,
instruments or certificates required to be delivered by Buyer at or prior to the
Closing pursuant to Section 7.02 of this Agreement.
 
(b)           Simultaneously with the execution hereof, Parent, UK Holdco and
Canada Holdco, as applicable, are delivering to Buyer:
 
(i)           certificates evidencing the Securities and the UK Interests, if
any, free and clear of all Encumbrances, duly endorsed in blank or accompanied
by instruments of transfer duly executed in blank; and
 
(ii)          the Transaction Documents and all other agreements, documents,
instruments or certificates required to be delivered by Sellers pursuant to
Section 7.01 of this Agreement.
 
Section 2.05      Closing.  Subject to the terms and conditions of this
Agreement, the closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place on the date hereof (the “Closing Date”).
 
Section 2.06      Withholding Tax.  Buyer and the Company shall be entitled to
deduct and withhold from the Purchase Price all Taxes that Buyer and the Company
are required to deduct and withhold under any provision of Tax Law.  All such
withheld amounts shall be treated as delivered to Sellers hereunder.
 
ARTICLE III
Representations and Warranties of Sellers and the Company
 
Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Sellers and the Company (jointly and severally) represent and warrant
to Buyer that the statements contained in this Article III are true and correct
as of the Closing.
 
Section 3.01      Organization and Authority of Sellers.  Parent is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Georgia.  Each of Canada Holdco and UK Holdco is a company duly
organized, validly existing and in good standing under the Laws of its
respective jurisdiction of formation.  Each of Sellers has full corporate power
and authority to enter into this Agreement and the other Transaction Documents
to which each such Person is a party, to carry out each such Person’s
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by each of Sellers
of this Agreement and any other Transaction Document to which each such Person
is a party, the performance by each such Person of its obligations hereunder and
thereunder and the consummation by each such Person of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of each such Person. This Agreement has been duly
executed and delivered by each of Sellers, and (assuming due authorization,
execution and delivery by each other party thereto) this Agreement constitutes a
legal, valid and binding obligation of each such Person enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium, reorganization and other similar laws affecting the rights of
creditors generally, and to the exercise of a court’s equitable powers.  Each
other Transaction Document to which each of Sellers is a party has been duly
executed and delivered by each such Person, and (assuming due authorization,
execution and delivery by each other party thereto) such Transaction Document
will constitute a legal and binding obligation of each such Person enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium, reorganization and other similar laws affecting the
rights of creditors generally, and to the exercise of a court’s equitable
powers.

 
13

--------------------------------------------------------------------------------

 

Section 3.02      Organization, Authority and Qualification of the Company.  The
Company is a limited liability company duly organized, validly existing and in
good standing under the Laws of the State of Delaware and has full limited
liability company power and authority to own, operate or lease the properties
and assets now owned, operated or leased by it, to carry on its business as it
is currently conducted, to enter into this Agreement and the other Transaction
Documents to which the Company is a party, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. Section 3.02 of the Disclosure Schedules sets forth each
jurisdiction in which the Company is licensed or qualified to do business, and
the Company is duly licensed or qualified to do business and is in good standing
in each jurisdiction in which the properties owned or leased by it or the
operation of its business as currently conducted makes such licensing or
qualification necessary, except where the failure to be so licensed or qualified
or in good standing would not, individually or in the aggregate, have a Material
Adverse Effect. The execution and delivery by the Company of this Agreement and
any other Transaction Document to which the Company is a party, the performance
by the Company of its obligations hereunder and thereunder and the consummation
by the Company of the transactions contemplated hereby and thereby have been
duly authorized by all requisite limited liability company action on the part of
the Company. This Agreement has been duly executed and delivered by the Company,
and (assuming due authorization, execution and delivery by each other party
thereto) this Agreement constitutes a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, moratorium, reorganization and other similar
laws affecting the rights of creditors generally, and to the exercise of a
court’s equitable powers.  Each other Transaction Document to which the Company
is a party has been duly executed and delivered by the Company, and (assuming
due authorization, execution and delivery by each other party thereto) such
Transaction Document will constitute a legal and binding obligation of the
Company enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, moratorium, reorganization and other similar
laws affecting the rights of creditors generally, and to the exercise of a
court’s equitable powers.
 
Section 3.03      Capitalization.
 
(a)           The Securities constitute all of the issued and outstanding equity
interests of the Company. All of the Securities have been duly authorized, are
validly issued, fully paid and non-assessable, and are owned of record and
beneficially by Parent, free and clear of all Encumbrances. Upon consummation of
the transactions contemplated by this Agreement (in accordance with the terms of
this Agreement), Buyer shall own all of the Securities, free and clear of all
Encumbrances.  The UK Interests constitute all of the issued and outstanding
equity interests of the UK Sub. All of the UK Interests have been duly
authorized, are validly issued, fully paid and non-assessable, and are owned of
record and beneficially by the UK Holdco, free and clear of all Encumbrances.
Upon consummation of the transactions contemplated by this Agreement (in
accordance with the terms of this Agreement), Buyer shall own all of the UK
Interests, free and clear of all Encumbrances.

 
14

--------------------------------------------------------------------------------

 

(b)           All of the Securities were issued in compliance with applicable
Laws. None of the Securities were issued in violation of any agreement,
arrangement or commitment to which Parent or the Company is a party or is
subject to or in violation of any preemptive or similar rights of any Person. 
All of the UK Interests were issued in compliance with applicable Laws. None of
the UK Interests were issued in violation of any agreement, arrangement or
commitment to which the UK Holdco or the UK Sub is a party or is subject to or
in violation of any preemptive or similar rights of any Person.
 
(c)           There are no outstanding or authorized options, warrants,
convertible securities or other similar rights, agreements, arrangements or
commitments of any character relating to the equity interests of the Company or
obligating Parent or the Company to issue or sell any equity interests of, or
any other interest in, the Company. The Company does not have outstanding or
authorized any equity interest appreciation, phantom equity, profit
participation or similar rights. There are no voting trusts, interestholder
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the Securities.  There are no outstanding or
authorized options, warrants, convertible securities or other similar rights,
agreements, arrangements or commitments of any character relating to the equity
interests of the UK Sub or obligating the UK Holdco or the UK Sub to issue or
sell any equity interests of, or any other interest in, the UK Sub. The UK Sub
does not have outstanding or authorized any equity interest appreciation,
phantom equity, profit participation or similar rights. There are no voting
trusts, interestholder agreements, proxies or other agreements or understandings
in effect with respect to the voting or transfer of any of the UK Interests.

 
15

--------------------------------------------------------------------------------

 

Section 3.04      Subsidiaries.  Set forth in Section 3.04 of the Disclosure
Schedules is a true, correct and complete list of the following for the UK Sub
and each Subsidiary of the Company:  (i) its jurisdiction of incorporation or
organization, (ii) its authorized capital stock or other equity interests,
(iii) the number of issued and outstanding shares of its capital stock or other
equity interests and (iv) the holder or holders of such shares or other equity
interests.  None of the Company, any of its Subsidiaries or the UK Sub owns
beneficially or otherwise, directly or indirectly, any capital stock of, or
other securities, equity or ownership interest in, or has any obligation to form
or participate in, any corporation, partnership or other Person.  Each of the
Company’s Subsidiaries and the UK Sub is a corporation or company, as
applicable, duly organized, validly existing and in good standing under the Laws
of its jurisdiction of incorporation or organization, as applicable, set forth
opposite its name in Section 3.04 of the Disclosure Schedules and has full
corporate or company, as applicable, power and authority to own, operate or
lease the properties and assets now owned, operated or leased by it and to carry
on its business as it has been and is currently conducted. Section 3.04 of the
Disclosure Schedules sets forth each jurisdiction in which the Company’s
Subsidiaries and the UK Sub are licensed or qualified to do business (where
applicable), and each of such Subsidiaries and the UK Sub is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the properties owned or leased by it or the operation of its business as
currently conducted makes such licensing or qualification necessary, except
where the failure to be so licensed or qualified or in good standing would not,
individually or in the aggregate, have a Material Adverse Effect.  All of the
outstanding shares of capital stock or other equity interests of each of the
Company’s Subsidiaries have been duly authorized, are validly issued, fully paid
and non-assessable, and, except as set forth in Section 3.04 of the Disclosure
Schedules, are owned of record and beneficially by the Company or its
Subsidiary, free and clear of all Encumbrances.  The Company or one of its
Subsidiaries, as applicable, has good and marketable title to the shares of
capital stock or other equity interests of each Subsidiary of the Company owned
by such Person. All of the outstanding shares of capital stock or other equity
interests of each of the Subsidiaries were issued in compliance with applicable
Laws. None of the outstanding shares of capital stock or other equity interests
of any of the Subsidiaries of the Company was issued in violation of any
agreement, arrangement or commitment to which Parent, the Company or any such
Subsidiary is a party or is subject to or in violation of any preemptive or
similar rights of any Person.  There are no outstanding or authorized options,
warrants, convertible securities or other rights, agreements, arrangements or
commitments of any character relating to the equity interests of any of the
Subsidiaries of the Company or obligating Parent, the Company or any such
Subsidiaries to issue or sell any equity interests of, or any other interest in,
the Company. None of the Subsidiaries of the Company has outstanding or
authorized any stock or equity interest appreciation, phantom stock or equity,
profit participation or similar rights. There are no voting trusts, stockholder
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the outstanding shares of capital stock or
other equity interests of any of the Subsidiaries of the Company.
 
Section 3.05      No Conflicts; Consents. The execution, delivery and
performance by each Seller of this Agreement and the other Transaction Documents
to which any Seller is a party, and the consummation of the transactions
contemplated hereby and thereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
Organizational Documents of any Seller or any of the Acquired Companies; (b)
conflict with or result in a violation or breach in any material respect of any
provision of any Law or Governmental Order applicable to any Seller or any of
the Acquired Companies; (c) require the consent, notice or other action by any
Person under, conflict with, result in a violation or breach of, constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Material Contract or
any material Permit affecting the Assets or properties, assets or business of
any of the Acquired Companies; or (d) result in the creation or imposition of
any Encumbrance other than Permitted Encumbrances on any Asset or any properties
or assets of any of the Acquired Companies. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to any Seller or any of the Acquired
Companies in connection with the execution and delivery of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, except for such filings as may be required
under the HSR Act (in the event the HSR Exemption shall not be available) and
such consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which, in the aggregate, would not have a Material Adverse Effect.

 
16

--------------------------------------------------------------------------------

 

Section 3.06      Financial Statements.  Complete copies of the carve-out
consolidated audited financial statements consisting of the balance sheet of the
Business as of December 31 in each of the years 2009 and 2008 and the related
statements of income and retained earnings, and cash flow for the years then
ended (the “Audited Financial Statements”), and unaudited financial statements
consisting of the carve-out consolidated balance sheet of the Business as of
June 30, 2010 and the related statements of income and retained earnings, equity
interestholders’ equity and cash flow for the six month period then ended (the
“Interim Financial Statements” and together with the Audited Financial
Statements, the “Financial Statements”) have been delivered to Buyer. The
Financial Statements present fairly, in all material respects, the carve-out
consolidated financial position of the Business, in conformity with GAAP applied
on a consistent basis throughout the period involved, subject, in the case of
the Interim Financial Statements, to normal and recurring year-end adjustments
(the effect of which will not be materially adverse) and the absence of notes
(that, if presented, would not differ materially from those presented in the
Audited Financial Statements). The Financial Statements are based on the books
and records of Sellers and their Affiliates that pertain to the Business in all
material respects, and may not necessarily be indicative of the conditions that
would have existed or the results of operations of the Business if the Business
had been operated through unaffiliated entities of Parent.  Consistent with
carve-out financial statements, portions of certain income and expenses
represent allocations made from Parent that are directly attributable to the
Business.  The carve-out consolidated balance sheet of the Business as of
December 31, 2009 is referred to herein as the “Balance Sheet” and the date
thereof as the “Balance Sheet Date” and the carve-out consolidated balance sheet
of the Business as of June 30, 2010 is referred to herein as the “Interim
Balance Sheet” and the date thereof as the “Interim Balance Sheet Date”. The
Company maintains a standard system of accounting established and administered
in accordance with GAAP.  Parent has established and maintains a system of
“internal controls over financial reporting” (as defined in Rules 13a-15(f) and
15d-15(f) of the Exchange Act) with respect to Parent and its Affiliates on a
consolidated basis; provided, however, that Sellers make no representation,
implied or otherwise, as to any system of "internal controls over financial
reporting" maintained by or applicable to any or all of the Acquired Companies
on a carve-out basis.
 
Section 3.07      Undisclosed Liabilities.  None of the Acquired Companies has
any liabilities, obligations or commitments of any nature whatsoever, asserted
or unasserted, known or unknown, absolute or contingent, accrued or unaccrued,
matured or unmatured or otherwise (“Liabilities”) of a type that would be
required to be reflected in, reserved against or otherwise described on a
balance sheet prepared in accordance with GAAP or the notes thereto, except (a)
those which are adequately reflected or reserved against in the Interim Balance
Sheet as of the Interim Balance Sheet Date, and (b) those which have been
incurred in the ordinary course of business consistent with past practice since
the Interim Balance Sheet Date.
 
Section 3.08      Absence of Certain Changes, Events and Conditions.  Since the
Interim Balance Sheet Date, and other than in the ordinary course of business
consistent with past practice or in connection with the Pre-Closing
Restructuring, there has not been, with respect to each of the Acquired
Companies or any of the Assets, any:
 
(a)           event, occurrence or development that has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;
 
(b)           amendment of the Organizational Documents of any of the Acquired
Companies;

 
17

--------------------------------------------------------------------------------

 

(c)           split, combination or reclassification of any of the Acquired
Companies’ capital stock or other equity interests;
 
(d)           issuance, sale or other disposition of any of the Acquired
Companies’ capital stock or other equity interests, or grant of any options,
warrants or other rights to purchase or obtain (including upon conversion,
exchange or exercise) any of the Acquired Companies’ capital stock or other
equity interests;
 
(e)           declaration or payment of any dividends or distributions on or in
respect of any of the Acquired Companies’ capital stock or other equity
interests or redemption, purchase or acquisition of any of the Acquired
Companies’ capital stock or other equity interests;
 
(f)            material change in any method of accounting or accounting
practice of any of the Acquired Companies, except as required by GAAP or as
disclosed in the notes to the Financial Statements;
 
(g)           material change in any of the Acquired Companies’ cash management
practices and its policies, practices and procedures with respect to collection
of accounts receivable, establishment of reserves for uncollectible accounts,
accrual of accounts receivable, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses, deferral of revenue and acceptance
of customer deposits;
 
(h)           incurrence, assumption or guarantee of any indebtedness for
borrowed money except unsecured current obligations and Liabilities incurred in
the ordinary course of business consistent with past practice;
 
(i)            transfer, assignment, sale or other disposition of any material
asset shown or reflected in the Interim Balance Sheet or cancellation of any
material debts or entitlements reflected thereon;
 
(j)            transfer or assignment of any material rights under or with
respect to any Intellectual Property;
 
(k)           material damage, destruction or loss (whether or not covered by
insurance) to any of the Acquired Companies’ property material to such Acquired
Company’s business;
 
(l)            any capital investment in, or any loan to, any other Person
(other than an Acquired Company);
 
(m)          acceleration, termination, material modification to or cancellation
of any Material Contract;
 
(n)           any material capital expenditures;
 
(o)           imposition of any Encumbrance (other than Permitted Encumbrances)
upon any of the Assets or any of the Acquired Companies’ properties, capital
stock or other equity interests or assets, tangible or intangible;

 
18

--------------------------------------------------------------------------------

 

(p)           grant of any material bonuses, whether monetary or otherwise, or
any material general wage or salary increases in respect of any of the Acquired
Companies’ Employees, directors, officers or consultants, other than as provided
for in any written agreements or consistent with past practice, or material
change in the terms of employment for any Employee, director, officer or
consultant;
 
(q)           entry into or termination of any employment agreement (other than
an at-will offer letter) providing for a base salary or collective bargaining
agreement, written or oral, or material modification of the terms of any such
existing agreement;
 
(r)           any loan to, or entry into any other transaction with, any of the
Acquired Companies’ directors, officers and Employees;
 
(s)           entry into a new line of business or abandonment or discontinuance
of existing lines of business;
 
(t)           adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;
 
(u)           purchase, lease or other acquisition of the right to own, use or
lease any property or assets for an amount in excess of $100,000, individually
(in the case of a lease, per annum) or $200,000 in the aggregate (in the case of
a lease, for the entire term of the lease, not including any option term),
except for purchases of equipment or supplies in the ordinary course of business
consistent with past practice;
 
(v)           acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof;
 
(w)           adoption, amendment, modification or termination of any material
bonus, profit sharing, incentive or severance plan, Benefit Plan, Contract or
commitment for the benefit of any of the Acquired Companies’ consultants,
contractors, Employees or directors (in each case to the extent that such
adoption, amendment, modification or termination would result in any liability
to Buyer or any of the Acquired Companies), and in each case except as expressly
set forth in Section 5.11;
 
(x)           action by any of the Acquired Companies to make, change or rescind
any Tax election, amend any Tax Return or take any position on any Tax Return,
take any action, omit to take any action or enter into any other transaction
that would have the effect of increasing the Tax liability or reducing any Tax
asset of Buyer in respect of any Post-Closing Tax Period; or
 
(y)           any Contract to do any of the foregoing, or any action or omission
that would result in any of the foregoing.
 
19

--------------------------------------------------------------------------------


 
Section 3.09           Material Contracts.
 
(a)          Section 3.09(a) of the Disclosure Schedules lists each of the
following Contracts of the Acquired Companies or which constitutes an Asset
(such Contracts, together with all Contracts concerning the occupancy,
management or operation of any Real Property (including without limitation,
brokerage contracts) listed or otherwise disclosed in Section 3.10(b) of the
Disclosure Schedules and all Contracts concerning Software referenced in Section
3.12(f) that are being transferred pursuant to this Agreement other than a
Limited License, “Material Contracts”):
 
 (i)           each current Contract of each of the Acquired Companies (or which
constitutes an Asset) involving payments by or to any Acquired Company (or
Canada Holdco, as applicable) in excess of $200,000 over the twelve-month period
ended June 30, 2010 and which cannot be cancelled by the applicable Acquired
Company (or, with respect to the Contracts constituting an Asset, the Canada
Holdco) without penalty or without more than 90 days’ notice; provided that,
with respect to any customer Contract satisfying the foregoing conditions,
Section 3.09(a) of the Disclosure Schedule shall only be required to identify
the relevant customer and the location where such Contract has been made
available to Buyer;
 
 (ii)          all Contracts that require any of the Acquired Companies to
purchase their total requirements of any product or service from a third party
and that: (A) involved payments by an Acquired Company (or Canada Holdco, as
applicable) in excess of $100,000 in the twelve-month period ended June 30,
2010; and (B) cannot be cancelled by the Acquired Company (or, with respect to
the Contracts constituting an Asset, Canada Holdco) without penalty or without
more than 90 days’ notice;
 
 (iii)         all Contracts (other than customer Contracts, vendor Contracts,
real property leases, personal property leases, reseller agreements, sales
agency agreements and software licenses entered into in the ordinary course of
business consistent with past practice) that provide for the indemnification by
any of the Acquired Companies or, with respect to the Contracts constituting an
Asset, Canada Holdco of any Person;
 
 (iv)         all Contracts executed within the past five (5) years that relate
to the acquisition or disposition of any business, a material amount of stock or
assets of any other Person or any real property (whether by merger, sale of
stock, sale of assets or otherwise);
 
 (v)          all employment agreements (other than at-will offer letters and
collective bargaining agreements) and Contracts with independent contractors or
consultants (or similar arrangements) to which any of the Acquired Companies or,
with respect to the Contracts constituting an Asset, Canada Holdco is a party
and (A) under which any such U.S. Employee, independent contractor or consultant
received more than $100,000 in total compensation for the fiscal year ending
December 31, 2009, or (B) which are not cancelable without material payments in
excess of such payments as are mandated by applicable Law upon cancellation or
without more than 90 days’ notice irrespective of compensation;
 
 (vi)         except for Contracts relating to trade payables, all Contracts
relating to indebtedness for borrowed money (including guarantees by any
Acquired Company or, with respect to the Contracts constituting an Asset, the
Canada Holdco related thereto) of any of the Acquired Companies or, with respect
to the Contracts constituting an Asset, the Canada Holdco, in each case that
will survive the Closing;
 
20

--------------------------------------------------------------------------------


 
 (vii)        all Contracts that limit or purport to limit the ability of any of
the Acquired Companies or, with respect to the Contracts constituting an Asset,
Canada Holdco to compete in any line of business or with any Person or in any
geographic area or during any period of time;
 
 (viii)       any Contracts to which any of the Acquired Companies or, with
respect to the Contracts constituting an Asset, Canada Holdco is a party that
provide for any joint venture, partnership or similar arrangement by the
Acquired Company or Canada Holdco;
 
 (ix)         all Contracts between or among any of the Acquired Companies or,
with respect to the Contracts constituting an Asset, Canada Holdco, on the one
hand, and any Seller or any Affiliate of any Seller (other than another Acquired
Company), on the other hand, in each case that will survive the Closing; and
 
 (x)           other than Contracts with an Acquired Company's customers, sales
agents or resellers, all licenses, sublicenses and other agreements pursuant to
which any of the Acquired Companies or, with respect to the Contracts
constituting an Asset, Canada Holdco grants rights or authority to any Person
with respect to any Company Intellectual Property or Licensed Intellectual
Property.
 
(b)           Each Material Contract is valid and binding on the applicable
Acquired Company or, with respect to the Contracts constituting an Asset, Canada
Holdco and, to Sellers’ Knowledge, each other party thereto in accordance with
its terms (subject to applicable bankruptcy, insolvency, moratorium,
reorganization and other similar laws affecting the rights of creditors
generally, and to the exercise of a court’s equitable powers) and is in full
force and effect. None of the applicable Acquired Companies or, with respect to
the Contracts constituting an Asset, Canada Holdco or, to Sellers’ Knowledge,
any other party thereto is in breach of or default under (or is alleged to be in
breach of or default under) in any material respect, or, to Sellers' Knowledge,
has provided or is in receipt of any written notice of any current intention to
terminate, any Material Contract. To the Knowledge of Sellers, no event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to Buyer.
 
Section 3.10           Title to Assets; Real Property.
 
(a)           The Acquired Companies do not own any Real Property.  The Acquired
Companies have good and valid title to, or a valid leasehold interest in, all
Real Property and tangible personal property and other tangible assets reflected
on the Interim Balance Sheet or acquired after the Interim Balance Sheet Date,
other than the Assets and other than properties and assets sold or otherwise
disposed of in the ordinary course of business consistent with past practice
since the Balance Sheet Date or as part of the Pre-Closing Restructuring. Canada
Holdco has good and valid title to the Assets.  All such Real Property and
tangible personal property and other tangible assets (including leasehold
interests) and the Assets are free and clear of Encumbrances except for the
following (collectively referred to as “Permitted Encumbrances”):
 
21

--------------------------------------------------------------------------------


 
 (i)           those items set forth in Section 3.10(a) of the Disclosure
Schedules;
 
 (ii)           liens for Taxes not yet due and payable (or the subject of an
extension) or being contested in good faith by appropriate procedures and for
which there are adequate accruals or reserves on the books of account of the
relevant Acquired Company;
 
 (iii)         mechanics, carriers’, workmen’s, repairmen’s or other like liens
arising or incurred in the ordinary course of business consistent with past
practice or amounts that are not delinquent and which are not, individually or
in the aggregate, material to the business of the Acquired Companies;
 
 (iv)         easements, rights of way, zoning ordinances and other similar
encumbrances affecting Real Property which do not, individually or in the
aggregate, materially impede the business of the Acquired Companies as currently
conducted; or
 
 (v)          liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business consistent with past practice.
 
(b)          Section 3.10(b) of the Disclosure Schedules lists all leases
affecting the Real Property to which any Seller or any Acquired Company is a
party.  Sellers have delivered or made available to Buyer true, complete and
correct copies of all such leases identified in Section 3.10(b) of the
Disclosure Schedules.  The Acquired Companies are not a sublessor or grantor
under any sublease or other instrument granting to any other Person any right to
the possession, lease, occupancy or enjoyment of any leased Real Property, and
no other Person occupies any portion of the Real Property other than in
connection with the Conferencing Business. The use and operation of the Real
Property in the conduct of the Acquired Companies’ current business do not
violate in any material respect any Law, covenant, condition, restriction,
easement, license, permit or agreement. Each lease identified on the Disclosure
Schedules is in full force and effect, and are the only documents evidencing the
agreement, oral or written, of the landlord and tenant thereunder with respect
to the Real Property.  All sums due and owing each landlord under each lease
through the Closing has been paid in full.  There are no uncured defaults or any
situation which, with the passage of time, would result in a default on some
future date by either landlord or tenant under a lease, and there are no
disputes between landlord and tenant concerning any lease or the Real
Property.  None of the Sellers or any Acquired Company has received written
notice from the landlord applicable to the Real Property that there are any
Actions pending or threatened against or affecting the Real Property or any
portion thereof or interest therein in the nature or in lieu of condemnation or
eminent domain proceedings.
 
22

--------------------------------------------------------------------------------


 
Section 3.11           Condition and Sufficiency of Assets.  The furniture,
fixtures, machinery, equipment and other items of tangible personal property of
the Acquired Companies are in good operating condition and repair (normal wear
and tear excepted), and are suitable for the uses to which they are being put
currently, and none of such furniture, fixtures, machinery, equipment and other
items of tangible personal property is in need of maintenance or repairs except
for ordinary, routine maintenance and repairs that are consistent with past
practices as reflected in the Financial Statements. Except: (a) for the matters
and items set forth on Section 3.11 of the Disclosure Schedules; (b) to the
extent properties and assets are being provided pursuant to the Transition
Services Agreements; (c) for the assets, systems and personnel utilized by
Parent and its Affiliates to provide the services pursuant to the Transition
Services Agreements; and (d) for any items which do not have a value,
individually or in the aggregate, in excess of $100,000, immediately following
the Closing (and during the term of the Transition Services Agreements), the
Acquired Companies shall have the furniture, fixtures, machinery, equipment and
other items of tangible personal property and other rights used by the Acquired
Companies to conduct the Business as currently conducted; provided, however,
that if additional assets or rights are required for the Acquired Companies to
operate the Business post-Closing and similar or substitutable services are
being provided pursuant to the Transition Services Agreements, or if an alleged
breach of the representation contained in the second sentence of this Section
3.11 is due to the performance (or non-performance) of Parent or its Affiliates
under the Transition Services Agreements, then, in each case, the sole remedy
for such missing assets or rights will be addressed through the Transition
Services Agreements, in accordance therewith.
 
Section 3.12           Intellectual Property.
 
(a)           “Intellectual Property” means all of the following, however
arising, pursuant to the Laws of any jurisdiction throughout the world, that is
property owned by the Acquired Companies (“Company Intellectual Property”) and
that in which the Acquired Companies hold exclusive or non-exclusive rights or
interests granted by license from other Persons, including the Sellers
(“Licensed Intellectual Property”):
 
 (i)           trademarks, service marks, trade names, brand names, logos, trade
dress and other proprietary indicia of goods and services, whether registered,
unregistered or arising by Law, and all registrations and applications for
registration of any trademarks, including intent-to-use applications, and all
issuances, extensions and renewals of such registrations and applications;
 
 (ii)          internet domain names, whether or not trademarks, registered in
any generic top level domain by any authorized private registrar or Governmental
Authority;
 
 (iii)         original works of authorship in any medium of expression, whether
or not published, all copyrights (whether registered, unregistered or arising by
Law), all registrations and applications for registration of such copyrights,
and all issuances, extensions and renewals of such registrations and
applications, including all moral rights and author’s rights;
 
 (iv)         Confidential Information, including any confidential formulas,
ideas, designs, devices, technology, know-how, research and development,
inventions (whether or not patentable, reduced to practice, or the subject of an
application for patent), methods, processes, compositions and trade secrets,
whether or not patentable;
 
 (v)          patented and patentable designs and inventions, all design, plant
and utility patents, letters patent, utility models, pending patent applications
and provisional applications and all issuances, divisions, continuations,
continuations-in-part, reissues, extensions, reexaminations and renewals of such
patents and applications;
 
23

--------------------------------------------------------------------------------


 
 (vi)         computer programs and systems, whether embodied in software,
firmware or otherwise, including, software compilations, software
implementations of algorithms, software tool sets, compilers, and software
models and methodologies (regardless of the stage of development or completion),
all databases and compilations, and all related documentation, including system
documentation, user manuals, and training materials, all descriptions,
flow-charts and other work product used to design, plan, organize, and develop
any of the foregoing, and including any and all forms in which any of the
foregoing is embodied (whether in source code, object code, executable code or
human readable form) (collectively, “Software”); and
 
 (vii)        all rights in and to any of the foregoing, including the right to
sue, recover damages, costs, and/or attorneys’ fees for past and present
infringement or misappropriation of any of the foregoing.
 
(b)           Section 3.12(b) of the Disclosure Schedules lists all registered
trademarks, domain names and copyrights, issued and reissued patents and pending
applications for any of the foregoing that relate to Company Intellectual
Property and that is either subject to any issuance, registration, application
or other filing by, to or with any Governmental Authority or authorized private
registrar in any jurisdiction (collectively, “Intellectual Property
Registrations”).  Within ten (10) days of the Closing Date, each Seller will
transfer, or have its attorneys transfer, to Buyer or Buyer’s designated
intellectual property counsel, all of its files related to all Intellectual
Property Registrations.  After the Closing Date, Sellers will no longer have
responsibility or liability for any of the Intellectual Property Registrations.
 
(c)           The Acquired Companies own, exclusively, or jointly with other
Persons, all right, title and interest in and to the Company Intellectual
Property, free and clear of Encumbrances; provided that Sellers and the Company
make no representation or warranty in this Section 3.12(c) regarding the matters
addressed in Section 3.12(d).
 
(d)           To the Sellers’ Knowledge, the Company Intellectual Property and
Licensed Intellectual Property as currently owned, licensed or used by the
Acquired Companies, and the Acquired Companies’ conduct of their business as
currently conducted, do not infringe, violate or misappropriate the currently
existing Intellectual Property of any Person.  No Action has been, to Sellers’
Knowledge, instituted or threatened in writing that alleges any such
infringement, violation or misappropriation, and none of the Company
Intellectual Property are subject to any outstanding Governmental Order.
 
(e)           Sellers have provided Buyer with true and complete copies of all
licenses, sublicenses and other agreements pursuant to which any of the Acquired
Companies grants rights or authority to any Person with respect to any Company
Intellectual Property or Licensed Intellectual Property, in all cases other than
Contracts with any Acquired Company’s customers or resellers.  All such
agreements are valid, binding and enforceable on the applicable Acquired Company
and, to Sellers’ Knowledge, the other parties thereto, and the applicable
Acquired Company and, to Sellers’ Knowledge, such other parties are in material
compliance with the terms and conditions of such agreements.  To Sellers’
Knowledge, no Person has infringed, violated or misappropriated, or is
infringing, violating or misappropriating, any currently existing Company
Intellectual Property.
 
24

--------------------------------------------------------------------------------


 
(f)           Section 3.12(f) of the Disclosure Schedules contains a complete
and accurate list of all Software that is material to the performance of or
providing of any services to the Acquired Companies’ customers and that is
either owned by any of the Acquired Companies or in which any of the Acquired
Companies have rights.  To Sellers’ Knowledge, all agreements pursuant to which
the Acquired Companies have the right to use the portion, if any, of such
Software which is being transferred pursuant to this Agreement are valid,
binding and enforceable between the applicable Acquired Company and the other
parties thereto, and the applicable Acquired Company and such other parties are
in full compliance with the terms and conditions of such agreements.
 
(g)           To Sellers’ Knowledge, the patents and patent applications within
the Company Intellectual Property relate solely to inventions (i) created by,
solely or jointly with others, (A) employees of the Acquired Companies within
the scope of their employment who have executed an  assignment of such patents
to Acquired Companies, or (B) independent contractors who have assigned their
rights to the Acquired Companies pursuant to written agreements, or (ii)
acquired pursuant to a written assignment from the original inventor(s) or
subsequent assignees.  To Sellers’ Knowledge, the inventions covered by such
patents and patent applications were not copies of, and were not derived from,
any invention for which the Acquired Companies do not own the patent, and, to
Sellers’ Knowledge, no other Person has any claim to inventorship or ownership
of any part thereof.
 
(h)           To Seller’s Knowledge, and subject to historical system
performance as specified in Section 3.12(h) of the Disclosures Schedule, all
Software within the Company Intellectual Property that is used by any of the
Acquired Companies or their customers is free from any material defect or
programming or documentation error, including major bugs, logic errors or
failures of such Software to currently operate in all material respects as
described in the related documentation, and substantially conforms to the
specifications of such Software.   To the Sellers’ Knowledge, and subject to
historical system performance as specified in Section 3.12(h) of the Disclosures
Schedule, Software licensed from any third party and used by any of the Acquired
Companies or their customers is free from any material defect or programming or
documentation error, including major bugs, logic errors or failures of such
Software to operate in all material respects as described in the related
documentation, and substantially conforms to the specifications of such
Software.  To the Sellers' Knowledge, Software (as used by the Acquired
Companies) does not contain any “back door,” “time bomb,” “Trojan horse,”
“worm,” “drop dead device,” “virus” (as these terms are commonly used in the
computer software industry), or other Software routines or hardware components
intentionally designed to permit unauthorized access, to disrupt, disable or
erase Software, hardware or data, or to perform any other similar type of
unauthorized activities.
 
25

--------------------------------------------------------------------------------


 
(i)            Unless set forth in Section 3.12(i) of the Disclosure Schedules,
no Company Software or Company Intellectual Property is, in whole or in part,
subject to the provision of any open source or other similar type of license
agreement or distribution model that (i) requires the distribution or making
available of the source code for Company Software to the general public, (ii)
prohibits or limits the Acquired Companies from charging a fee or receiving
consideration in connection with sublicensing or distributing any Company
Software, (iii) except as specifically permitted by law, grants any right to any
third party (other than Acquired Companies) or otherwise allows any such third
party to decompile, disassemble or otherwise reverse-engineer any Company
Software, or (iv) requires the licensing of any Company Software to the general
public for the purpose of permitting others to make derivative works of Company
Software (any such open source or other type of license agreement or
distribution model described in clause (i), (ii), (iii) or (iv) above, a
“Limited License”). By way of clarification, but not limitation, the term
“Limited License” includes (A) GNU’s General Public License (GPL) or
Lesser/Library GPL (LGPL), (B) the Artistic License (e.g., PERL), (C) the
Mozilla Public License, (D) the Netscape Public License, (E) the Sun Community
Source License (SCSL), and (F) the Sun Industry Standards License (SISL).
 
Section 3.13           Inventory.  None of the Acquired Companies owns any
inventory.
 
Section 3.14           Accounts Receivable. The accounts receivable reflected on
the Interim Balance Sheet and the accounts receivable arising after the date
thereof (a) have arisen from bona fide transactions entered into by the Acquired
Companies or Canada Holdco, as applicable, involving the rendering of services
in the ordinary course of business consistent with past practice; and (b)
constitute valid claims of the Acquired Companies or Canada Holdco, as
applicable, not, to Sellers’ Knowledge, subject to claims of set-off or other
defenses or counterclaims other than normal cash discounts accrued in the
ordinary course of business consistent with past practice. The reserve for bad
debts shown on the Interim Balance Sheet or, with respect to accounts receivable
arising after the Interim Balance Sheet Date, on the accounting records of the
Acquired Companies or Canada Holdco, as applicable, have been determined in
accordance with GAAP, consistently applied, subject to normal period-end
adjustments and the absence of disclosures normally made in footnotes.
 
Section 3.15           Customers and Suppliers.
 
(a)           Section 3.15(a) of the Disclosure Schedules sets forth (i) each
customer who has paid aggregate consideration to the Acquired Companies or,
solely with respect to the Business, Canada Holdco, for goods or services
rendered in an amount greater than or equal to $200,000 for the twelve-month
period ended June 30, 2010 (collectively, the “Material Customers”); and (ii)
the amount of consideration paid by each Material Customer during such
periods.  None of the Acquired Companies or, solely with respect to the
Business, Canada Holdco has received any written notice that any of its Material
Customers has ceased, or intends to cease after the Closing, to use its services
or to otherwise terminate or materially reduce its relationship with the
Acquired Companies or Canada Holdco, as applicable.
 
(b)           Section 3.15(b) of the Disclosure Schedules sets forth (i) each
supplier to whom the Acquired Companies or, solely with respect to the Business,
Canada Holdco have paid consideration for goods or services rendered in an
amount greater than or equal to $200,000 for the twelve-month period ended June
30, 2010 (collectively, the “Material Suppliers”); and (ii) the amount of
purchases from each Material Supplier during such periods.  None of the Acquired
Companies has received any written notice that any of its Material Suppliers has
ceased, or intends to cease, to supply goods or services to the Acquired
Companies or to otherwise terminate or materially reduce its relationship with
the Acquired Companies.
 
26

--------------------------------------------------------------------------------


 
Section 3.16           Insurance.   Section 3.16 of the Disclosure Schedules
sets forth a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, real and personal property,
workers’ compensation, vehicular, directors’ and officers’ liability, fiduciary
liability and other casualty and property insurance maintained by any Acquired
Company that will remain in place post-Closing (the “Insurance Policies”).  No
insurance policy covering any U.S. Acquired Company or its assets, business,
operations, Employees or directors will remain in place post-Closing.  No
Acquired Company has received any written notice of cancellation of, premium
increase with respect to, or alteration of coverage under, any of such Insurance
Policies. All premiums due on such Insurance Policies have either been paid or,
if due and payable prior to Closing, will be paid prior to Closing in accordance
with the payment terms of each Insurance Policy. The Insurance Policies do not
provide for any retrospective premium adjustment or other experience-based
liability on the part of the Acquired Companies. To the Sellers’ Knowledge, all
such Insurance Policies (a) are valid and binding in accordance with their
terms; (b) are provided by carriers who are financially solvent; and (c) have
not been subject to any lapse in coverage. There are no claims related to the
business of the Acquired Companies pending under any such Insurance Policies as
to which coverage has been questioned, denied or disputed or in respect of which
there is an outstanding reservation of rights. No Acquired Company is in
material default under any such Insurance Policy insuring such Acquired Company.
 
Section 3.17           Legal Proceedings; Governmental Orders.
 
(a)           There are no Actions pending or, to Sellers’ Knowledge, threatened
(i) against or by any of the Acquired Companies affecting any of their
respective properties or assets, by or against Parent or any Affiliate thereof
and relating to any of the Acquired Companies or by or against Canada Holdco and
affecting the Assets, in any case, as would result in a Material Adverse Effect;
(ii) against or by any of the Acquired Companies, Parent or any Affiliate of
Parent that challenges or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement; or (iii) against any current or, to
Sellers’ Knowledge, former director or employee of any of the Acquired Companies
with respect to which any of the Acquired Companies has, or is reasonably likely
to have, an indemnification obligation.
 
(b)           There are no outstanding Governmental Orders against any of the
Acquired Companies and there are no unsatisfied judgments, penalties or awards
against or affecting any of Assets or any of the Acquired Companies or their
properties or assets. The Acquired Companies and, with respect to the Assets,
Canada Holdco are in compliance with the terms of each Governmental Order set
forth in Section 3.17(b) of the Disclosure Schedules, if any. No event has
occurred or circumstances exist that may constitute or result in (with or
without notice or lapse of time) a violation of any such Governmental Order.
 
Section 3.18           Compliance With Laws; Permits.
 
(a)           Each of the Acquired Companies has complied over the past two (2)
years, and is now complying, in each case in all material respects, with all
Laws applicable to it or its business as currently conducted, properties or
assets.
 
27

--------------------------------------------------------------------------------


 
(b)           All material Permits required for each of the Acquired Companies
for its business as currently conducted have been obtained by it and are valid
and in full force and effect. All fees and charges with respect to such Permits
due as of the date hereof have been paid in full. Section 3.18(b) of the
Disclosure Schedules lists all current Permits issued to each of the Acquired
Companies that is material to any Acquired Company’s business as currently
conducted, including the name of the Acquired Company to whom such Permits were
issued, the names of the Permits and their respective dates of issuance and
expiration. To Sellers’ Knowledge, no event has occurred that, with or without
notice or lapse of time or both, would reasonably be expected to result in the
revocation, suspension, lapse or limitation of any Permit set forth in Section
3.18(b) of the Disclosure Schedules.
 
Section 3.19           Environmental Matters.
 
(a)           Each of the Acquired Companies is currently and, over the past
eight (8) years has been, in material compliance with all Environmental Laws and
has not, and the Parent has not (with respect to the Acquired Companies),
received from any Person any: (i) Environmental Notice or Environmental Claim;
or (ii) written request for information pursuant to Environmental Law, which, in
each case, either remains pending or unresolved, or is the source of ongoing
obligations or requirements as of the Closing Date.  None of the Acquired
Companies holds any Environmental Permits.  There are no active or abandoned
aboveground or underground storage tanks owned or operated by any of the
Acquired Companies, and none of the Acquired Companies has abandoned or removed
any aboveground or underground storage tanks.  None of the Acquired Companies
owns or controls any Environmental Attributes.
 
(b)           To the Sellers’ Knowledge, no condition, event or circumstance
concerning the Release or regulation of Hazardous Materials exists that is
reasonably expected to, after the Closing Date, prevent, impede or materially
increase the costs associated with the ownership, lease, operation, performance
or use of the business or assets of the Acquired Companies as currently carried
out.
 
(c)           Each of the Acquired Companies is currently in material compliance
with all environmental provisions of the Real Property leases set forth on
Section 3.10(b) of the Disclosure Schedules and, to Sellers’ Knowledge, none of
the Acquired Companies or Sellers has received from any Person any: (i)
Environmental Notice or Environmental Claim arising under such lease; or (ii)
written request for information which may lead to an Environmental Notice or
Environmental Claim under any current or former lease, which, in each case,
relates to the Business and either remains pending or unresolved, or is the
source of ongoing obligations or requirements as of the Closing Date.
 
(d)           None of Sellers or any of the Acquired Companies has, over the
past eight (8) years, retained or assumed, by contract or operation of Law, any
liabilities or obligations of third parties under Environmental Law.
 
(e)           Parent has provided or otherwise made available to Buyer any and
all environmental reports, studies, audits, records, sampling data, site
assessments, risk assessments, economic models and other similar documents with
respect to the business or assets of the Acquired Companies or any currently or
formerly owned, operated or leased real property which were conducted for the
Parent or any of the Acquired Companies or which are in the possession or
control of the Parent or the Acquired Companies related to any real property
currently or formerly owned, operated or leased by any of the Acquired Companies
or related to compliance with Environmental Laws, Environmental Claims or an
Environmental Notice or the Release of Hazardous Materials.
 
28

--------------------------------------------------------------------------------


 
Section 3.20           Employee Benefit Matters.
 
(a)           Section 3.20(a) of the Disclosure Schedules contains a true and
complete list of each (i) “employee benefit plan” as defined in Section 3(3) of
ERISA and (ii) material retirement, welfare, bonus, incentive, stock option,
restricted stock, stock appreciation right, phantom equity, change in control,
severance, vacation, paid time off, fringe-benefit and other employee benefit
agreement, plan, policy, program and other arrangement (and any amendments
thereto), whether or not reduced to writing, funded or unfunded, which covers
any current or former Employees or contractors of any of the Acquired Companies
and their beneficiaries and dependents, or under which any of the Acquired
Companies has or may have any liability, contingent or otherwise (as listed on
Section 3.20(a) of the Disclosure Schedules, each, a “Benefit Plan”).
 
(b)           With respect to each Benefit Plan, Parent has made available to
Buyer, upon request, accurate, current and complete copies of each of the
following: (i) where the Benefit Plan has been reduced to writing, the plan
document together with all amendments; (ii) where the Benefit Plan has not been
reduced to writing, a written summary of material plan terms; (iii) where
applicable, copies of any current trust agreements, custodial agreements and
funding arrangements; (iv) copies of any summary plan descriptions or summaries
of material modifications or employee handbooks; (v) in the case of any Benefit
Plan that is intended to be qualified under Section 401(a) of the Code, a copy
of the most recent determination letter from the Internal Revenue Service; and
(vi) in the case of any Benefit Plan for which Forms 5500 are required to be
filed, a copy of the most recently filed Forms 5500, with schedules attached.
 
(c)           Each Benefit Plan complies in form and has been administered in
compliance with its terms and all applicable Laws (including ERISA and the Code
and the regulations promulgated thereunder), in each case in all material
respects.
 
(d)           Each Benefit Plan that is intended to be qualified under Section
401(a) of the Code (a “Qualified Benefit Plan”) has received a determination
letter from the Internal Revenue Service that the Qualified Benefit Plan, in its
current form, satisfies the qualification requirements of Sections 401(a) of the
Code (or is based on a pre-approved prototype plan document and may rely on the
opinion letter issued to the prototype plan sponsor which covers the current
form of the Qualified Benefit Plan), and no event, condition or set of
circumstances has occurred in connection with the Qualified Benefit Plan that
would reasonably be expected to adversely affect the qualified status of such
Qualified Benefit Plan.  Nothing has occurred with respect to any Benefit Plan
that has subjected or could reasonably be expected to subject any of the
Acquired Companies to any material excise tax or penalty under Sections 502 or
601 through 608 of ERISA or to any material excise tax or penalty under the
Code. All benefits, contributions and premiums relating to each Benefit Plan
have been timely paid in accordance with the terms of such Benefit Plan and all
applicable Laws. No Acquired Company nor any ERISA Affiliate of any Acquired
Company has ever sponsored, contributed to or had any liability with respect to
(i) any “employee pension benefit plan” within the meaning of Section 3(2) of
ERISA which is or was subject to Title IV of ERISA or Sections 412 or 430 of the
Code or Section 302 of ERISA, (ii) any multiemployer plan as defined in Section
414(f) of the Code or Sections 3(37) or 4001(a)(31) of ERISA, (iii) any multiple
employer plan within the meaning of Section 413(c) of the Code or Sections 4063,
4064, or 4066 of ERISA, or (iv) any multiple employer welfare arrangement within
the meaning of Section 3(40) of ERISA.  None of the assets of any Acquired
Company or the Assets are subject to any lien under Section 302(f) of ERISA or
Section 430(k) of the Code.
 
29

--------------------------------------------------------------------------------


 
(e)           Other than as required under Section 601 et.  seq. of ERISA or
Section 4980B of the Code (commonly referred to as “COBRA”) or any other
applicable Law, no Benefit Plan provides benefits or coverage in the nature of
health, life or disability insurance following retirement or other termination
of employment.
 
(f)           There is no pending or, to Sellers’ Knowledge, threatened action
relating to a Benefit Plan, and no Benefit Plan is currently the subject of an
application or filing under, or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.
 
(g)           Each Benefit Plan complies in form with, and has been operated in
compliance in all material respects with, the applicable provisions of Section
409A of the Code, and no Benefit Plan nor any participant thereunder is subject
to additional taxes, interest or penalties as a result of noncompliance with
Section 409A of the Code.
 
(h)           No prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code, or breach of fiduciary duty under Title I of
ERISA, has occurred with respect any Benefit Plan or has or might result or
reasonably to be expected result in any material liability to any of the
Acquired Companies.
 
(i)           There are no actions, liens, suits or claims pending or, to
Sellers’ Knowledge, threatened (other than routine claims for benefits in the
ordinary course) with respect to any Benefit Plan or against the assets of any
Benefit Plan which could reasonably be expected to subject any of the Acquired
Companies to any material Liability.
 
Section 3.21           Employment Matters.
 
(a)           Section 3.21(a) of the Disclosure Schedules contains a list for
each Acquired Company of all persons who are Employees or contractors of such
Acquired Company as of the date hereof, and sets forth for each such individual
the following: (i) name; (ii) title or position (including whether full or part
time); (iii) hire date; and (iv) current annual base salary.  In addition, for
all persons who are Employees or contractors of an Acquired Company as of the
date hereof who received in excess of $100,000 for the fiscal year ended
December 31, 2009, Section 3.21(a) of the Disclosure Schedules sets forth for
each such individual the following: (i) bonus structure or range; and (ii) any
special benefits not otherwise offered to all Employees.   As of the date
hereof, unless shown as a liability on the Interim Balance Sheet, as to all such
persons listed on Schedule 3.21(a): (i) all compensation, including commissions
or bonuses, presently due and payable to Employees, consultants or contractors
has been paid in full, and (ii) all withholding obligations under applicable law
have been met.  There are no outstanding agreements or commitments of the
Acquired Companies with respect to any commissions, bonuses or increases in
compensation.
 
30

--------------------------------------------------------------------------------


 
(b)           Section 3.21(b) of the Disclosure Schedules sets forth all
collective bargaining or other Contracts with a labor organization representing
any of its Employees to which any of the Acquired Companies is a party to, or
bound by, and all labor organizations representing, purporting to represent or,
to Sellers’ Knowledge, attempting to organize or represent any Employee or group
of Employees of the Acquired Companies.  There has not, within the last five (5)
years been, nor, to the Sellers’ Knowledge is there presently any, threat of,
any strike, slowdown, work stoppage, lockout, concerted refusal to work overtime
or other similar labor activity or dispute affecting the Acquired Companies or
any of their Employees.  Except as to employees covered by contracts listed in
Section 3.21(b) of the Disclosure Schedules, there is not presently, and has not
been for a period of three (3) years prior to the Closing Date, any union
organizing activity at any of Sellers’ or the Acquired Companies’ U.S. locations
 
(c)           Each of the Acquired Companies is and, over the past three (3)
years, has been in compliance in all material respects with the terms of the
Contracts listed on Section 3.21(b) of the Disclosure Schedules, if any, and in
all material respects with all applicable Laws pertaining to employment and
employment practices, including by way of example only, all Laws relating to
labor relations, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation,
disability rights or benefits, immigration, wages, hours, overtime compensation,
child labor, health and safety, workers’ compensation, leaves of absence and
unemployment insurance.  All individuals characterized and treated by the
Acquired Companies as consultants or contractors are properly treated as
independent contractors under all applicable Laws.
 
(d)           There are no Actions against any of the Acquired Companies
pending, or to the Sellers’ Knowledge, threatened to be brought or filed, by or
with any Governmental Authority, arbitrator or any in any court of law in
connection with the employment of any current or former Employee, consultant or
independent contractor of the Acquired Companies, including, without limitation,
any claim relating to unfair labor practices, employment discrimination,
harassment, retaliation, equal pay, wages and hours, misclassification of
employees as salaried employees or independent contractors, or any other
employment related matter arising under applicable Laws.
 
(e)           To Sellers' Knowledge, no Seller or Acquired Company has received
notice that any former Employee is presently violating, in any material respect,
any post-employment restrictive covenants for the benefit of any Acquired
Company.
 
Section 3.22           Taxes.
 
(a)           All Tax Returns required to be filed on or before the date hereof
by or with respect to each Acquired Company, and all Tax Returns required to be
filed with respect to the Business or any Asset have been timely filed. Such Tax
Returns are true, complete and correct in all respects. All Taxes of the
Acquired Companies or relating to the Business or any Asset (whether or not
shown on any Tax Return) have been timely paid to the extent due and payable,
or, in the case of Taxes not yet due or payable, fully accrued on the books and
records of the applicable entity. There are no encumbrances relating to Taxes on
any assets of any Acquired Company or any Asset other than in respect of
property taxes not yet delinquent.
 
31

--------------------------------------------------------------------------------


 
(b)           Each Acquired Company has complied with all applicable Laws
relating to the payment and withholding of Taxes (including pursuant to Sections
1441, 1442, 3121 and 3402 of the Code and similar provisions under state, local
or foreign Law).
 
(c)           No claim has been made by any taxing authority in any jurisdiction
in which Tax Returns have not been filed that any Acquired Company, the Business
or any Asset is or may be subject to taxation by that jurisdiction.  
 
(d)           No extensions or waivers of statutes of limitations have been
given or requested with respect to any Taxes of the Acquired Companies.  There
is no outstanding power of attorney with respect to any Tax matter of any
Acquired Company, the Business or any Asset.
 
(e)           To Sellers’ Knowledge, there are no Taxes of any Acquired Company,
or related to the Business or any Asset, that are currently under examination or
audit or are the subject of a pending or, to Sellers’ Knowledge, threatened
examination or audit, by the IRS or by other taxing authorities.  No material
Tax issues involving any Acquired Company, the Business or any Asset have been
raised in writing by the IRS or any other Taxing authority, and no waivers of
statutes of limitations have been given with respect to any Taxes imposed on or
with respect to any Acquired Company, the Business or any Asset.
 
(f)           Sellers have delivered to Buyer copies of all federal and foreign
income Tax Returns for the Acquired Companies and examination reports, and
statements of deficiencies assessed against, or agreed to by, any of the Tax
Consolidated Companies for all Tax periods ending after 2006.
 
(g)           None of the Acquired Companies is a party to, or bound by, any Tax
indemnity, Tax-sharing or Tax allocation agreement, and none of the Acquired
Companies has been included in any “consolidated,” “affiliated,” “unitary,”
“combined” or similar Tax group since January 1, 2005 other than a group of
which such entity is currently a member.
 
(h)           None of the Acquired Companies is a party to, or bound by, any
closing agreement or offer in compromise with any taxing authority.
 
(i)           To Sellers’ Knowledge, no private letter rulings, technical advice
memoranda or similar agreement or rulings have been requested, entered into or
issued by any taxing authority with respect to the Acquired Companies.
 
(j)           None of the Acquired Companies has agreed to or is required to
make any adjustment under Section 481 of the Code that could affect such
Acquired Company with respect to any taxable period beginning on or after the
Closing Date.
 
(k)           None of the Tax Consolidated Companies is, nor has any Tax
Consolidated Company been, a party to, or a promoter of, a “reportable
transaction” within the meaning of Section 6707A(c)(1) of the Code and Treasury
Regulations Section 1.6011-4(b).
 
32

--------------------------------------------------------------------------------


 
(l)            None of the Acquired Companies has been a “distributing
corporation” or a “controlled corporation” in connection with a distribution
described in Section 355 of the Code.
 
(m)           None of the Assets or the assets of the Acquired Companies is
property (i) which any Parent or Acquired Company or any of their respective
affiliates is required to treat as owned by another Person pursuant to the
provisions of Section 168(g) of the Internal Revenue Code of 1954 (as in effect
immediately prior to the Tax Reform Act of 1986), (ii) is “Tax-exempt use
property” within the meaning of Section 168(h)(1) of the Code, or (iii) is
“tax-exempt bond financed property” within the meaning of Section 168(g)(5) of
the Code.
 
(n)           UK Sub is not a foreign personal holding company within the
meaning of Section 552 of the Code.  UK Sub is not a foreign investment company
within the meaning of Section 1246(b) of the Code.  UK Sub is not a passive
foreign investment company within the meaning of Section 1297 of the Code.  UK
Sub does not own the stock or securities of any other entity.  UK Sub is not
subject to any gain recognition agreements under Section 367 of the Code.  UK
Sub does not have an “overall foreign loss” within the meaning of Section 904(f)
of the Code.  UK Sub has complied with all record keeping and reporting
obligations under Section 6038A of the Code with respect to its ownership of any
transaction with its foreign affiliates, and maintained appropriate
documentation for all transfer pricing arrangements for purposes of Section 482
of the Code.
 
Section 3.23           Books and Records. The minute books and stock record
books of the Acquired Companies, all of which have been made available to Buyer,
are complete and correct in all material respects for the periods of Parent’s or
UK Holdco’s, as applicable, direct or indirect ownership of such Acquired
Company. At the Closing, all of those books and records will be in the
possession of the Acquired Companies.
 
Section 3.24           Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement or any other Transaction
Document based upon arrangements made by or on behalf of any Seller.
 
Section 3.25           HSR Exemption.  In connection with the determination of
the availability of the HSR Exemption:
 
(a)           The Company, together with its Subsidiaries listed in Section 3.04
of the Disclosure Schedule and UK Sub, collectively constitute all of the
entities included within the HSR Target Group; and, collectively with the
Assets, constitute the entire HSR Target Group.  The “Business” (as defined in
the HSR Exemption Letter) is that of the HSR Target Group.  No member of the HSR
Target Group owns any equity interests in any Person not also included in the
HSR Target Group.
 
(b)           The description in the HSR Exemption Letter, as it pertains to the
HSR Target Group and to the “Business” (as defined in the HSR Exemption Letter),
is true and complete in all material respects (except that the Assets are being
acquired from a Seller that is not otherwise part of the HSR Target Group).  The
Assets otherwise qualify as “Applicable Foreign Assets” (as defined in the HSR
Exemption Letter).
 
33

--------------------------------------------------------------------------------


 
(c)           As reasonably estimated by Sellers in accordance with the HSR
Exemption Letter, the “Applicable Foreign Assets” (as defined in the HSR
Exemption Letter) generated sales of not more than $63.4 million in or into the
United States (as calculated for purposes of HSR Rule 802.50(a)) for calendar
year 2009, which calendar year corresponds to the most recent full fiscal year
of the HSR Target Group prior to the date of this Agreement; provided, however,
that for purposes of making the representation set forth in this Section
3.25(c), Sellers are (and Buyer acknowledges that Sellers are) solely relying on
the determinations made by the Federal Trade Commission in its response to the
HSR Exemption Letter.
 
ARTICLE IV
Representations and warranties of buyer
 
Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to Sellers that the statements
contained in this Article IV are true and correct as of the date hereof.
 
Section 4.01           Organization and Authority of Buyer. Buyer is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware. Buyer has full corporate power and authority to enter
into this Agreement and the other Transaction Documents to which Buyer is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by each of Sellers and the
Company) this Agreement constitutes a legal, valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms. When each other
Transaction Document to which Buyer is or will be a party has been duly executed
and delivered by Buyer (assuming due authorization, execution and delivery by
each other party thereto), such Transaction Document will constitute a legal and
binding obligation of Buyer enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, moratorium, reorganization and
other similar laws affecting the rights of creditors generally, and to the
exercise of a court’s equitable powers.
 
Section 4.02           No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the Organizational
Documents of Buyer; (b) conflict with or result in a violation or breach of any
provision of any Law or Governmental Order applicable to Buyer; or (c) require
the consent, notice or other action by any Person under any Contract to which
Buyer is a party. No consent, approval, Permit, Governmental Order, declaration
or filing with, or notice to, any Governmental Authority is required by or with
respect to Buyer in connection with the execution and delivery of this Agreement
and the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, except for such filings as may be required
under the HSR Act (in the event the HSR Exemption shall not be available), and
such consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which, in the aggregate, would not have a material adverse effect on the
business, results of operations or financial condition of Buyer (taken as a
whole) or the ability of Buyer to consummate the transactions contemplated
hereby.
 
34

--------------------------------------------------------------------------------


 
Section 4.03           Investment Purpose. Buyer is acquiring the Securities
solely for the purpose of investment and not with a view to, or for offer or
sale in connection with, any distribution thereof. Buyer acknowledges that the
Securities are not registered under the Securities Act of 1933, as amended, and
that the Securities may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended or pursuant to
an applicable exemption therefrom and subject to state securities Laws and
regulations, as applicable.  The Buyer is entering into this Agreement and the
other Transaction Documents to which it is a party with a full understanding of
all the terms, conditions and risks hereof and thereof (economic and otherwise),
and it is capable of and willing to assume (financially and otherwise) those
risks; and the Buyer is a sophisticated entity familiar with transactions
similar to those contemplated by this Agreement and the other Transaction
Documents.  Buyer acknowledges and agrees that, as described in Section 3.06,
the Financial Statements do not accurately represent a stand-alone, operating
business or what the Business would look like as an entity or group of entities
not affiliated with Parent.
 
Section 4.04           Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement or any other Transaction
Document based upon arrangements made by or on behalf of Buyer.
 
Section 4.05           Legal Proceedings. There are no Actions pending or, to
Buyer’s knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.
 
Section 4.06           HSR Exemption. In connection with the determination of
the availability of the HSR Exemption:
 
(a)           The description in the HSR Exemption Letter, as it pertains to
Buyer, is true and complete in all material respects.
 
(b)           The aggregate fair market value (as determined by Buyer and its
Representatives, which was done in accordance with HSR Rule 801.10(c)(3)) of the
“Applicable Domestic Assets” (as defined in the HSR Exemption Letter), exclusive
of cash and any other assets otherwise exempted for purposes of HSR Rule 802.4,
does not exceed $63.4 million as of the date of this Agreement.
 
35

--------------------------------------------------------------------------------


 
ARTICLE V
Covenants
 
Section 5.01           Confidentiality. From and for a period of five (5) years
after the Closing, Sellers shall, and shall cause their Affiliates to, hold, and
shall use commercially reasonable efforts to cause their respective
Representatives and their Affiliates’ respective Representatives to hold, in
confidence any and all Confidential Information, whether written or oral,
concerning the Acquired Companies or the Assets, except: (a) to the extent that
disclosure is necessary to manage Parent’s or its Affiliates’ relationships with
its commercial partners, including its vendors (including benefit providers and
insurers), customers, analysts, creditors and potential creditors and landlords;
(b) to the extent that Sellers can show that such information (i) is generally
available to and known by the public through no fault of any of Sellers, any of
their Affiliates or their respective Representatives (other than as a disclosure
required by Law); or (ii) is lawfully acquired by any of Sellers, any of their
Affiliates or their respective Representatives from and after the Closing. If
any of Sellers or any of their Affiliates or their respective Representatives
receive a subpoena or other request having force of law requesting any
Confidential Information, (other than pursuant to Sellers’ or their Affiliates’
good faith judgment that disclosure is required by any applicable rule or
regulation of the Securities Exchange Commission or applicable securities
exchange), Sellers shall promptly notify Buyer in writing and cooperate with
Buyer, at Buyer’s expense, in seeking a protective order or other limits on the
requested disclosure of Confidential Information.  Sellers shall disclose only
that portion of such information which Sellers are advised by their counsel is
legally required to be disclosed.  “Confidential Information” shall mean any and
all valuable and/or proprietary information (in oral, written, electronic or
other forms) belonging or pertaining to the Acquired Companies or relating to
the Business or the Assets that would be useful to competitors of the Acquired
Companies or the Business or otherwise damaging to the Acquired Companies or the
Business if disclosed, including, but not limited to, budgets, capital spending
plans, business plans, the names and compensation of personnel, customer
information, marketing plans or market expansion proposals.
 
Section 5.02           Non-competition; Non-solicitation
 
(a)           Seller Restrictive Covenants.
 
 (i)           For a period of five years commencing on the Closing Date (the
“Restricted Period”), each of Sellers shall not, and shall not permit any of its
Affiliates to, directly or indirectly engage in the Restricted Business in the
Territory.
 
 (ii)           During the Restricted Period, each of Sellers shall not, and
shall not permit any of its Affiliates to, directly or indirectly, take any
action to solicit any employee or independent contractor of the Acquired
Companies to terminate or lessen such employment or contract with the Acquired
Companies, except pursuant to a general advertisement which is not directed
specifically to any such employees; provided that, for purposes of
clarification, the restriction contained in this Section 5.02(a)(ii) shall not:
(A) apply to the extent set forth in Section 5.02 of the Disclosure Schedules;
or (B) prohibit any Seller or its Affiliates from hiring any employee or
independent contractor who initiates contact with such Seller or its Affiliates
following the termination of such employee’s employment with, or independent
contractor’s relationship as a service provider with, the Acquired Companies.
 
 (iii)           During the Restricted Period, each of Sellers shall not, and
shall not permit any of its Affiliates to, directly or indirectly, take any
action to solicit, contact or call upon, or attempt to solicit, contact or call
upon any clients or customers or actively sought prospective clients or
customers of the Acquired Companies or, solely with respect to the Assets, Buyer
who were clients or customers or actively sought prospective clients or
customers within five years prior to the Closing Date, for purposes of selling
products or services competitive with the Restricted Business.
 
36

--------------------------------------------------------------------------------


 
 (iv)           If any Seller breaches, or threatens to commit a breach of, any
of the provisions of this Section 5.02(a), Buyer and the Acquired Companies
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the others and severally enforceable, and each of which
is in addition to, and not in lieu of, any other rights and remedies available
to Buyer or the Acquired Companies under law or in equity:
 
 (A) 
the right and remedy to enjoin violations of the provisions of this Section
5.02(a), without the necessity of posting a bond or surety, it being
acknowledged and agreed that any such breach or threatened breach may cause
irreparable injury to each of Buyer and the Acquired Companies and that money
damages may not provide an adequate remedy to Buyer or the Acquired Companies;
and

 
 (B) 
the right and remedy to recover from Sellers all monetary damages suffered by
Buyer, the Acquired Companies or their respective or its Affiliates, as the case
may be, as the result of any acts or omissions constituting a breach of this
Section 5.02(a); and

 
 (C) 
in the event that Buyer is the prevailing party in any litigation under this
Section 5.02(a), the right and remedy to recover from Sellers all costs and
attorney’s fees incurred in such action.

 
(v)           Each of Sellers acknowledges that the restrictions contained in
this Section 5.02(a) are reasonable and necessary to protect the legitimate
interests of Buyer and constitute a material inducement to Buyer to enter into
this Agreement and consummate the transactions contemplated by this Agreement.
In the event that any covenant contained in this Section 5.02(a) should ever be
adjudicated to exceed the time, geographic, scope of activity, product or
service, or other limitations permitted by applicable Law in any jurisdiction,
then any court is expressly empowered to reform such covenant, and such covenant
shall be deemed reformed, in such jurisdiction to the maximum time, geographic,
product or service, or other limitations permitted by applicable Law. The
covenants contained in this Section 5.02(a) and each provision hereof are
severable and distinct covenants and provisions. The invalidity or
unenforceability of any such covenant or provision as written shall not
invalidate or render unenforceable the remaining covenants or provisions hereof,
and any such invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant or provision in any other
jurisdiction.
 
(b)           Buyer Restrictive Covenants.
 
 (i)           For the Restricted Period, Buyer shall not, and shall not permit
any of its Affiliates to, directly or indirectly engage in the Conferencing
Restricted Business in the Conferencing Territory.
 
37

--------------------------------------------------------------------------------


 
 (ii)          During the Restricted Period, Buyer shall not, and shall not
permit any of its Affiliates to, directly or indirectly, take any action to
solicit any employee or independent contractor of any Seller to terminate or
lessen such employment or contract with any Seller, except pursuant to a general
advertisement which is not directed specifically to any such employees; provided
that, for purposes of clarification, the restriction contained in this Section
5.02(b)(ii) shall not prohibit Buyer or its Affiliates from hiring any employee
or independent contractor who initiates contact with Buyer or its Affiliates
following the termination of such employee’s employment with, or independent
contractor’s relationship as a service provider with, any Seller.
 
 (iii)         During the Restricted Period, Buyer shall not, and shall not
permit any of its Affiliates to, directly or indirectly, take any action to
solicit, contact or call upon, or attempt to solicit, contact or call upon any
clients or customers or actively sought prospective clients or customers of any
Seller who were clients or customers or actively sought prospective clients or
customers within five years prior to the Closing Date, for purposes of selling
products or services competitive with the Conferencing Restricted Business of
Sellers.
 
 (iv)         If Buyer breaches, or threatens to commit a breach of, any of the
provisions of this Section 5.02(b), each of Sellers shall have the following
rights and remedies, each of which rights and remedies shall be independent of
the others and severally enforceable, and each of which is in addition to, and
not in lieu of, any other rights and remedies available to such Seller under law
or in equity:
 

  
 (A) 
the right and remedy to enjoin violations of the provisions of this Section
5.02(b), without the necessity of posting a bond or surety, it being
acknowledged and agreed that any such breach or threatened breach may cause
irreparable injury to such Seller and that money damages may not provide an
adequate remedy to such Seller; and

 

 
 (B) 
the right and remedy to recover from Buyer all monetary damages suffered by such
Seller or its Affiliates as the result of any acts or omissions constituting a
breach of this Section 5.02(b);

 

 
 (C) 
in the event that such Seller is the prevailing party in any litigation under
this Section 5.02(b), the right and remedy to recover from Buyer all costs and
attorney’s fees incurred in such action.

 
 (v)           Buyer acknowledges that the restrictions contained in this
Section 5.02(b) are reasonable and necessary to protect the legitimate interests
of Sellers and constitute a material inducement to Sellers to enter into this
Agreement and consummate the transactions contemplated by this Agreement. In the
event that any covenant contained in this Section 5.02(b) should ever be
adjudicated to exceed the time, geographic, scope of activity, product or
service, or other limitations permitted by applicable Law in any jurisdiction,
then any court is expressly empowered to reform such covenant, and such covenant
shall be deemed reformed, in such jurisdiction to the maximum time, geographic,
product or service, or other limitations permitted by applicable Law. The
covenants contained in this Section 5.02(b) and each provision hereof are
severable and distinct covenants and provisions. The invalidity or
unenforceability of any such covenant or provision as written shall not
invalidate or render unenforceable the remaining covenants or provisions hereof,
and any such invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant or provision in any other
jurisdiction.
 
38

--------------------------------------------------------------------------------


 
(c)           Tolling.  In the event the enforceability of any of the terms of
Section 5.02 shall be challenged in court and the party that is allegedly
subject to the covenants is not enjoined from breaching any of the covenants,
then if a court of competent jurisdiction finds that the challenged covenant is
enforceable, the time periods shall be deemed tolled upon the filing of the
lawsuit challenging the enforceability of Section 5.02 until the dispute is
finally resolved and all periods of appeal have expired.
 
Section 5.03           Consents.  If any consent, approval or authorization
necessary to preserve any right or benefit under any Contract to which any of
the Acquired Companies is a party or which constitutes an Asset has not been
obtained, Sellers shall, subsequent to the Closing, use all commercially
reasonable efforts to cooperate with Buyer and the applicable Acquired Company
in attempting to obtain such consent, approval or authorization as promptly
thereafter as practicable.
 
Section 5.04           Books and Records.
 
(a)           In order to facilitate the resolution of any claims made against
or incurred by any Seller prior to the Closing, or for any other reasonable
purpose, for a period of three years after the Closing, Buyer shall:
 
 (i)           retain the books and records (including personnel files) of the
Acquired Companies relating to periods prior to the Closing in a manner
reasonably consistent with the prior practices of the Acquired Companies; and
 
 (ii)          upon reasonable notice, afford the Representatives of Sellers
reasonable access (including the right to make, at Sellers’ expense,
photocopies), during normal business hours, to such books and records;
 
provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in Article VI.
 
(b)           In order to facilitate the resolution of any claims made by or
against or incurred by Buyer or any of the Acquired Companies after the Closing,
or for any other reasonable purpose, for a period of three years following the
Closing, Sellers shall:
 
 (i)           retain the books and records (including personnel files) of
Sellers which are not provided to Buyer and which relate to the Assets or the
Acquired Companies and their operations for periods prior to the Closing; and
 
 (ii)          upon reasonable notice, afford the Representatives of Buyer or
the Acquired Companies reasonable access (including the right to make, at
Buyer’s expense, photocopies), during normal business hours, to such books and
records;
 
39

--------------------------------------------------------------------------------


 
provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in Article VI.
 
(c)           Neither Buyer nor any Seller shall be obligated to provide the
other party with access to any books or records (including personnel files)
pursuant to this Section 5.04 where such access would violate any Law or other
obligation of confidentiality.
 
Section 5.05           Public Announcements. Unless otherwise required by
applicable Law or stock exchange requirements (based upon the reasonable advice
of counsel), the parties shall cooperate as to the timing and contents of any
public announcements in respect of this Agreement or the transactions
contemplated hereby and other communications with any news media.
 
Section 5.06           License Grant.  The Company hereby grants, and each of
Buyer and the Company shall cause the other Acquired Companies to grant, in each
case as of the date hereof, to Sellers and their Affiliates a non-exclusive,
perpetual, royalty-free, fully-paid, worldwide, non-transferable,
non-assignable, non-licensable, non-sub-licensable (other than: (a) licenses to
end users of Sellers’ services as part of an end user agreement which licenses
do not permit re-license, sub-license or assignment of such licenses; and (b)
licenses to Sellers’ and their Affiliates’ resellers but only in connection with
the reselling of Sellers’ services pursuant to licenses to end users of Sellers’
services as part of an end user agreement which licenses do not permit
re-license, sub-license or assignment of such licenses) license to all patents
and patent applications owned by such Acquired Company as of the date hereof,
and all patents subsequently issued in respect of such patent applications, in
all cases other than for use in the Restricted Business. The license(s) granted
pursuant to this Section 5.06 shall survive any subsequent transfer of any such
patent or patent application following the Closing, but shall be subject to the
provisions of Section 5.02.
 
Section 5.07           Seller Corporate Guaranties.
 
(a)           From and after the Closing, Buyer shall, and shall cause each of
the Acquired Companies to, use commercially reasonable efforts to cause the
release of Sellers or any of their Affiliates (other than an Acquired Company)
from each and every guaranty (whether provided as a guaranty or letter of
credit) of the performance of any Acquired Company under any contract to which
an Acquired Company is a party, including those set forth on Section 5.07 of the
Disclosure Schedules (each, a “Corporate Guaranty”).  The parties acknowledge
that commercially reasonable efforts shall include, for any Corporate Guaranty
which is a letter of credit, substituting Buyer for any Seller as the provider
of a substitute letter of credit to replace such Seller as the provider of such
Corporate Guaranty.  In furtherance of the foregoing, within thirty (30) days
following the Closing, the Buyer shall, or shall cause the Company to, cause
Parent to be named as a named additional insured on all insurance policies that
Buyer or the Company are required to maintain in connection with the Company’s
facility located at 100 Tormee Drive, Tinton Falls, New Jersey, for so long as
Parent is a guarantor of the Company’s obligations under the lease for such
facility.
 
(b)           The Acquired Companies shall, and Buyer and the Company shall
cause each Acquired Company to, perform all obligations under any contract for
which any Seller or any of its Affiliates may then be liable pursuant to a
Corporate Guaranty (each, a “Guarantied Contract”).  Following the Closing, the
Acquired Companies shall not, and Buyer shall cause the Acquired Companies not
to, extend the term, increase the obligations under or otherwise modify any
Guarantied Contract without the prior written consent of the applicable Seller,
which may be withheld in its sole discretion.
 
40

--------------------------------------------------------------------------------


 
Section 5.08           Further Assurances; Mansell Earn-Out.
 
(a)           Following the Closing, each of the parties hereto shall, and shall
cause their respective Affiliates to, execute and deliver such additional
documents, instruments, conveyances and assurances and take such further actions
as may be reasonably required to carry out the provisions hereof and give effect
to the transactions contemplated by this Agreement.  In furtherance of the
foregoing, it is the parties’ intent that all of the assets constituting the
Business contained in the Acquired Companies as of the Closing and the Assets
(but none of the assets constituting the Conferencing Business that are not used
primarily as part of the Business) be transferred to Buyer pursuant to the
transactions contemplated hereby.  As such, each of the parties hereto shall,
and shall cause their respective Affiliates to, take all commercially reasonable
best efforts and execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to ensure that any asset constituting part of the Conferencing Business
(and which asset is not used primarily as part of the Business) which is
inadvertently transferred to Buyer pursuant to this Agreement be transferred
promptly back to the applicable Seller for no further consideration.  After the
Closing, Buyer agrees to complete the transfer to the applicable Seller of any
cash that was in transit to such Seller on or before the Closing Date.
 
(b)           The Company hereby assigns to Parent, for no additional
consideration, all of the Company’s rights to the “Supplemental Purchase Price
Payment” (as such term is defined in that certain Stock Purchase Agreement,
dated as of November 5, 2009, between the Company and Mansell Group, Inc. (the
“Mansell SPA”)).  In furtherance of the foregoing, the Company hereby assigns to
Parent all of its rights under Section 1.4 of the Mansell SPA in order to
collect any Supplemental Purchase Price Payment.  To the extent requested by
Parent, and at Parent’s expense, Buyer shall forward all communications with
Mansell Group, Inc. related to the Supplemental Purchase Price Payment to
Parent, including the Supplemental Purchase Price Statement (as defined in the
Mansell SPA), and shall communicate with Mansell Group, Inc. on Parent’s behalf
and as directed by Parent.  Should the final determination of the Supplemental
Purchase Price require arbitration or other legal proceeding under the Mansell
SPA, the Company shall, at Parent’s expense, act as Parent’s nominee in
asserting all claims related to the receipt of the Supplemental Purchase Price
Payment.  Upon the Company’s or any of its Affiliate’s receipt of the
Supplemental Purchase Price Payment, such Person promptly shall forward the same
to Parent. Except as expressly set forth in this Section 5.08(b), the Company is
not assigning or otherwise transferring any other rights, obligations or
Liabilities under or related to the Mansell SPA.
 
Section 5.09           [Intentionally Omitted].

 
41

--------------------------------------------------------------------------------

 
 
Section 5.10      Post-Closing Cooperation. Following the Closing, each of the
parties hereto shall, and shall cause their respective Affiliates to, cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with any Actions which may or may come to exist against a requesting
party by any third party.  Such cooperation shall include the retention and
(upon the other party’s request) the provision of records and information which
are reasonably relevant to any such Action and making employees available on a
mutually convenient basis.
 
Section 5.11      Employee Matters.
 
(a)      Bonuses / Commissions.  On the next regularly scheduled payroll date
after the final determination of the bonuses and commissions to which any
Employee or independent contractor of any of the Acquired Companies is eligible,
Buyer and the Company shall cause each Acquired Company to pay all such bonuses
and commissions to the proper recipients thereof, in each case to the extent
such bonuses and commissions are accrued on the Working Capital Statement.
 
(b)      Benefits.  Buyer shall: (i) recognize the service of the Acquired
Companies’ Employees with Sellers or the applicable Acquired Company as of the
Closing Date for purposes of determining eligibility and vesting (but not
benefit accruals) under Buyer’s 401(k) and profit sharing plans to the same
extent credited by the Acquired Companies (except to the extent that such prior
service credit would result in a duplication of benefits for the same period of
service); (ii) waive with respect to such Employees and covered dependents all
waiting periods and pre-existing condition exclusions for purposes of
determining eligibility and coverage under Buyer’s medical, dental, prescription
drug and vision benefit plans to the same extent waived under the applicable
Benefit Plan; (iii) cause any eligible expenses (other than contributions to
spending accounts) incurred by any such Employee and his or her covered
dependents under Sellers’ group health plans (during the calendar year in which
the Closing Date occurs) to be taken into account under the analogous group
health plans of Buyer in which such Employee and his or her covered dependents
may participate (on or after the Closing Date) for purposes of satisfying any
deductible, coinsurance and maximum out-of-pocket requirements applicable to
such Employee and his or her covered dependents under the analogous group health
plans of Buyer for the remainder of such calendar year, provided (A) the
Employee and his or her dependents satisfy the terms and conditions to receive
such credit under the analogous group health plans of Buyer, and Sellers certify
(or cause their health plan providers to certify) that such Employee had
continuous creditable coverage for the twelve (12) months prior to the Closing
Date, (B) Buyer is able to reasonably verify that such eligible expenses were
incurred and paid, and (C) taking such eligible expenses into account does not
result in a duplication of benefits; and (iv) provide severance benefits to any
U.S.-based Employee, for a period not less than one year following the Closing,
that are comparable to the severance benefits available to such Employee
immediately prior to the Closing under the severance pay policy of Parent.
 Buyer also will take all actions reasonably necessary to cause each Buyer’s
401(k) or profit sharing plan to accept direct rollovers of such Employees’
account balances under Parent’s 401(k) plan, provided that such distribution
constitutes an “eligible rollover distribution”.
 
Section 5.12      Change of Name. Within ten (10) Business Days following the
Closing, the Company shall (and shall cause the Acquired Companies to) file any
necessary documents with all appropriate Governmental Authorities (both where
such Acquired Company is formed as well as where such Acquired Company is
authorized to do business) to change any Acquired Company’s name (or d/b/a, if
applicable) that includes “Premiere,” “PGI” or “PTEK” or any similar name to a
name dissimilar to “Premiere,” “PGI” or “PTEK”.  Section 5.12 of the Disclosure
Schedules sets forth a list of all registered d/b/a names for each of the
Acquired Companies and the relevant jurisdictions in which such d/b/a names are
registered.
 
42

--------------------------------------------------------------------------------



Section 5.13      Receivables. From and after the Closing, if any Seller or any
of their Affiliates receives or collects any funds relating to any Asset, such
Seller or its Affiliate shall remit such funds to Buyer within fifteen (15) days
after its receipt thereof.
 
Section 5.14      Retained Matter.  Notwithstanding anything in Article VIII to
the contrary, Sellers shall control the contest or resolution of the Retained
Matter.  In furtherance of the foregoing, the parties acknowledge that Sellers
and their Representatives may require extensive access to the employees, books
and records of the Acquired Companies to properly defend the Acquired Companies
in connection with the Retained Matter.  The parties agree that, to the extent
required by Sellers, Buyer shall (and shall cause the Acquired Companies to)
provide Sellers and their Representatives, promptly upon request, reasonable
access to the books and records, including call detail records, of the Acquired
Companies related to the Retained Matter or other information reasonably
necessary to the defense thereof, at Sellers’ sole expense.  To the extent
requested by Sellers and at Sellers’ sole expense, Buyer shall appoint an
individual who shall devote such time as is necessary to provide Sellers and
their Representatives all such information reasonably requested by
them.  Sellers’ obligation to indemnify Buyer and the Acquired Companies from
any Losses arising out of or related to the Retained Matter shall be contingent
upon Buyer’s compliance in all material respects with this Section 5.14.
 
Section 5.15      Release and Assumption of Certain Liabilities.  Promptly
following the Closing (but in any event within twenty (20) Business Days
thereafter), Sellers shall, or shall cause their Affiliates, as applicable, to,
(a) irrevocably and unconditionally release all Acquired Companies from (i) all
Liabilities related to any assets of the Conferencing Business transferred from
an Acquired Company to Parent or any Affiliate of Parent that is not an Acquired
Company as part of the Pre-Closing Restructuring (to the extent that such
Liabilities are not deducted from Working Capital under Section 2.03), and (ii)
any indemnification obligations arising in connection with such transfers, and
(b) assume all Liabilities described in clause (a)(i) of this Section 5.15.
 
ARTICLE VI
Tax Matters
 
Section 6.01      Tax Covenants.
 
(a)      Without the prior written consent of Buyer, which consent shall not be
unreasonably conditioned, withheld or delayed, Sellers shall not, to the extent
it may affect, or relate to, any of the Acquired Companies, the Business or the
Assets, make, change or rescind any Tax election or amend any Tax Return (unless
otherwise required by Law).
 
(b)      All transfer, documentary, sales, use, stamp, registration, value added
and other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents (including
any real property transfer Tax and any other similar Tax) shall be borne and
paid by Sellers when due. Sellers shall, at their own expense, timely file any
Tax Return or other document with respect to such Taxes or fees (and Buyer shall
cooperate with respect thereto as necessary).
 
43

--------------------------------------------------------------------------------


 
(c)      With respect to any Tax Return of any Acquired Company or related to
the Business or the Assets for a Pre-Closing Tax Period (other than a Tax Return
of any Acquired Company for a Pre-Closing Tax Period that is part of a Straddle
Period): (i) Parent shall prepare and timely file, or cause to be prepared and
timely filed, such Tax Return in accordance with the past practice of the
Acquired Company or Canada Holdco, as applicable, (unless otherwise required by
Law) and pay all applicable Taxes; (ii) with respect to any such Tax Return that
is a separate company Tax Return that is required to be filed after the Closing
Date, Parent shall let Buyer review and comment on such Tax Return within a
reasonable time prior to the due date (taking extensions into account) for the
filing of such Tax Return, and shall promptly after filing such Tax Return
provide, or cause to be provided, to Buyer a copy of such Tax Return; (iii) with
respect to any such Tax Return that is a separate company return, no position
shall be taken on such Tax Return (unless otherwise required by Law) that would
result in a material adverse effect to any Acquired Company or Buyer, as
applicable, for a Tax period beginning after the Closing Date, without the prior
written consent of Buyer, with such consent not to be unreasonably withheld,
conditioned, or delayed; and (iv) with respect to any such Tax Return of any
Acquired Company that is not a separate company return, such Acquired Company
shall furnish Tax information to Parent or UK Holdco, as applicable, for
inclusion in the consolidated income Tax Return of Parent or UK Holdco for the
period that includes the Closing Date, in accordance past practice.  For
purposes of clause (iii) of the preceding sentence, a position on a Tax Return
that “results in a material adverse effect to any Acquired Company or Buyer, as
applicable, for a Tax period beginning after the Closing Date” shall be a
position that results in additional Tax in an amount of $100,000 or more in a
Tax period beginning after the Closing Date.
 
(d)      With respect to any Tax Return of any Acquired Company for a Straddle
Period: (i) such Tax Return shall be prepared, or caused to be prepared, and
timely filed by Buyer in accordance with the Acquired Company’s past practice
(unless otherwise required by Law); and (ii) Sellers shall be liable for the
Pre-Closing Taxes and Buyer shall be liable for the Post-Closing Taxes payable
with respect to such Tax Return, as determined in accordance with Section
6.04.   Buyer shall submit such Tax Return to Parent within a reasonable period
of time prior to the due date of such Tax Return (taking extensions into
account). If there is any dispute between Parent and Buyer regarding any item on
such Tax Return, the parties shall in good faith attempt to resolve the dispute
within a reasonable time prior to the due date of the Tax Return (taking
extensions into account).  Any such resolution shall be final and binding on the
parties hereto.  Any unresolved disputes shall be promptly submitted to an
independent accounting firm mutually acceptable to Parent and Buyer (the
"Accounting Referee") for determination prior to the filing of such Tax Return,
with such determination being final and binding on the parties
hereto.  Notwithstanding anything to the contrary in this Section 6.01(d), if
there is no resolution of the disputed items by the due date of a Tax Return
(taking extensions into account), then Buyer shall file or cause to be filed
such Tax Return by the due date (taking extensions into account) in the form
prepared by Buyer; provided, however, that within a reasonable period of time
after there is a determination by the Accounting Referee, Buyer shall prepare
and file an amended Tax Return, if necessary, in accordance with the
determination of the Accounting Referee, and there shall be an attendant true-up
payment between Sellers and Buyer as to the payment of Taxes relating to such
amended Tax Return to the extent that the respective Taxes payable by Sellers
and Buyers pursuant to this Section 6.01(d) with respect to the amended Tax
Return varies from the respective Taxes payable by Sellers and Buyer pursuant to
this Section 6.01(d) with respect to the originally filed Tax Return.  Parent on
the one hand and Buyer on the other hand will each pay one-half of the fees and
expenses of the Accounting Referee.
 
44

--------------------------------------------------------------------------------


 
(e)      All Tax Returns of each Acquired Company not described in paragraphs
(b), (c) or (d) of this Section 6.01 shall be prepared and timely filed by or at
the direction of Buyer.
 
Section 6.02      Termination of Existing Tax Sharing Agreements. Any and all
existing Tax sharing agreements (whether written or not) binding upon any of the
Acquired Companies or relating to the Business or the Assets shall be terminated
as of the Closing Date. After such date none of the Acquired Companies, Sellers
or any of their respective Affiliates or any of their respective Representatives
shall have any further rights or liabilities thereunder
 
Section 6.03      Tax Indemnification.  Sellers, jointly and severally, agree to
indemnify any Buyer Indemnitee for, and to hold such Buyer Indemnitee harmless
from and against: (a) any Losses of such Buyer Indemnitee attributable to any
breach of or inaccuracy in any representation or warranty made in Section 3.22;
(b) any Losses of such Buyer Indemnitee attributable to any breach or violation
of, or failure to fully perform, any covenant, agreement, undertaking or
obligation in Article VI; and (c) all Pre-Closing Taxes (including, without
limitation, all Pre-Closing Taxes related to the NJ Tax Matter or issues arising
under or out of the NJ Tax Matter); provided, however, that no Buyer Indemnitee
shall be entitled to indemnification under this Section 6.03  for any Losses or
Taxes that were a deduction from Working Capital set forth in Section 2.03;
provided, further, that any amount payable under this Section 6.03 by Sellers
shall be reduced by an amount equal to any Tax benefit realized by such Buyer
Indemnitee arising from or related to the incurrence or payment of such Losses
or Taxes, and increased by any Tax detriment associated with the receipt, or
right to receive indemnification hereunder; and to the extent the Buyer
Indemnitee recognizes a Tax benefit in a year after the receipt of the
indemnification payment pursuant to this Section 6.03, the Buyer Indemnitee
shall pay the amount of such Tax benefit to the Indemnifying Party as such Tax
benefits are recognized by the Buyer Indemnitee.  The amount of any “Tax
benefit” recognized by a Buyer Indemnitee with respect to each Tax year shall be
the amount of the relevant deduction, expense, loss, or similar Tax item that
accrues to a Buyer Indemnitee for the applicable Tax year multiplied by the
effective tax rate of the Buyer Indemnitee for such Tax year.  Notwithstanding
anything in this Article VI, neither a Buyer Indemnitee nor its successors or
assigns shall have any right or entitlement to indemnification for any Losses or
Taxes to the extent that such Buyer Indemnitee or its successors and assigns had
already recovered for the Losses or Taxes with respect to the same matter
pursuant to any other provision of this Agreement, and such Buyer Indemnitee
shall be deemed to have waived and released any claims for such Losses or Taxes
and shall not be entitled to assert any such claim for indemnification for such
Losses or Taxes.  Sellers shall reimburse Buyer for any Taxes of any of the
Acquired Companies or relating to the Business or any of the Assets that are the
responsibility of Sellers pursuant to this Section 6.03 within ten Business Days
after payment of such Taxes by Buyer or the Acquired Companies. 
 
45

--------------------------------------------------------------------------------



Section 6.04      Straddle Period. Sellers and Buyer will, to the extent
permitted by applicable law elect with the relevant taxing authority to close
the taxable year of each Acquired Company on the Closing Date.  For all purposes
of this Agreement, in the case of Taxes that are payable with respect to a
taxable period that begins before and ends after the Closing Date (each such
period, a “Straddle Period”), the portion of any such Taxes that are treated as
Pre-Closing Taxes shall be:
 
(a)      in the case of Taxes based upon, or related to, income or receipts,
deemed equal to the amount which would be payable if the taxable year ended on
the Closing Date; and
 
(b)      in the case of other Taxes, deemed to be the amount of such Taxes for
the entire period multiplied by a fraction the numerator of which is the number
of days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.
 
The portion of any such Taxes that are not treated as Pre-Closing Taxes pursuant
to the preceding sentence shall be treated as Post-Closing Taxes for all
purposes of this Agreement.
 
Section 6.05      Section 338 Election.  No party hereto shall make any election
under Section 338 of the Code (or any corresponding election under state, local
or foreign Law).
 
Section 6.06      Contests. 
 
(a)      Upon receipt by Buyer, any Acquired Company or any Affiliate thereof of
a written notice of any pending or threatened Tax audits, examinations, protest
proceedings, assessments or claims that could give rise to a claim for indemnity
under Section 6.03 (an “Indemnifiable Tax Liability”), Buyer shall promptly give
written notice thereof to Parent (the “Tax Claim Notice”).
 
(b)      Subject to Section 6.06(c), Sellers may elect to control, through their
Representatives, and at their expense, the compromise or contest, either
administratively or in the courts, of any Indemnifiable Tax Liability.  If
Sellers elect to so represent the interests of an Acquired Company or Buyer,
they shall within thirty (30) Business Days of delivery of any Tax Claim Notice
(or reasonably sooner, if the nature of the Indemnifiable Tax Liability so
requires) notify Buyer of their intent to do so, and Buyer shall cooperate, at
the sole expense of Sellers, in the defense against, or compromise or settlement
of, any claim in any such proceeding.  In that event, Sellers shall reasonably
and in good faith consult with Buyer with respect to each aspect of the defense
against, or compromise or settlement of, any such Indemnifiable Tax
Liability.  Without limiting the generality of the foregoing, Buyer shall be
permitted, at its expense, to be represented at each conference, hearing or
meeting with representatives of the pertinent taxing authority (and shall be
notified reasonably in advance thereof).  Sellers shall promptly notify Buyer in
writing after it settles, compromises or abandons any claim of matters related
to Indemnifiable Tax Liability, and with respect to any such claim that could
adversely affect an Acquired Company, Buyer or any of their respective
affiliates with respect to any Post-Closing Tax Period, Sellers shall not
settle, compromise or abandon any matter related to Indemnifiable Tax Liability
without obtaining the prior written consent of Buyer, which consent shall not be
unreasonably conditioned, withheld or delayed.  If Sellers elect not to
represent the interests of an Acquired Company, Buyer may pay, compromise or
contest such Indemnifiable Tax Liability in any reasonable manner it deems
appropriate (in its sole discretion), and Sellers shall remain fully liable for
such Indemnifiable Tax Liability.
 
46

--------------------------------------------------------------------------------



(c)      Buyer shall control, at its own expense, any Tax proceeding for a
Straddle Period with respect to any Acquired Company; provided, however, that
(i) Buyer shall consult with Sellers before taking any significant action in
connection with such Tax proceeding, and (ii) Buyer shall not settle, compromise
or abandon any such Tax Proceeding without obtaining the prior written consent
of the Sellers, which consent shall not be unreasonably withheld, conditioned or
delayed.
 
Section 6.07      Cooperation and Exchange of Information. Sellers and Buyer
shall provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return pursuant to this
Article VI or in connection with any audit or other proceeding in respect of
Taxes of the Acquired Companies. Such cooperation and information shall include
providing copies of relevant Tax Returns or portions thereof, together with
accompanying schedules, related work papers and documents relating to rulings or
other determinations by tax authorities. Each of Sellers and Buyer shall retain
all Tax Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Acquired Companies for any taxable
period beginning before the Closing Date until the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions except to the extent notified by the other
party in writing of such extensions for the respective Tax periods. Prior to
transferring, destroying or discarding any Tax Returns, schedules and work
papers, records and other documents in its possession relating to Tax matters of
the Acquired Companies for any taxable period beginning before the Closing Date,
Sellers or Buyer (as the case may be) shall provide the other party with
reasonable written notice and offer the other party the opportunity to take
custody of such materials.
 
Section 6.08      Tax Treatment of Indemnification Payments. Any indemnification
payments pursuant to this Article VI shall be treated as an adjustment to the
Purchase Price by the parties for Tax purposes, unless otherwise required by
Law.
 
Section 6.09      Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of Section 3.22 and this Article VI shall survive until
90 days after the expiration of the applicable statute of limitations for the
assessment or collection of Taxes for any Pre-Closing Tax Period or Straddle
Period.
 
Section 6.10      Overlap. To the extent that any obligation or responsibility
pursuant to Article VIII may overlap with an obligation or responsibility
pursuant to this Article VI, the provisions of this Article VI shall govern.
 
Section 6.11      NJ Tax Matter.  Notwithstanding anything in Section 6.06 to
the contrary, Sellers shall control the contest or resolution of the NJ Tax
Matter; provided, however, that if there is a proceeding with respect to the NJ
Tax Matter that is reasonably likely to adversely affect an Acquired Company,
Buyer or any of their respective Affiliates with respect to any Post-Closing Tax
Period (other than a Post-Closing Tax Period that is part of a Straddle Period),
then Buyer shall be permitted, at its expense, to consult with Seller in
connection with such proceedings (and shall be notified reasonably in advance
thereof).  Without limiting in any way the other obligations of Buyer pursuant
to this Article VI, with respect to the NJ Tax Matter, the parties agree that,
to the extent reasonably requested by Sellers, Buyer shall (and shall cause the
Acquired Companies to) provide Sellers and their respective employees, agents,
officers and representatives, promptly upon request, access to the books and
records of the Acquired Companies related to the NJ Tax Matter or other
information reasonably necessary to the defense thereof.
 
47

--------------------------------------------------------------------------------



Section 6.12      Refunds.  Any refunds of Taxes relating to Pre-Closing Tax
Periods actually paid or indemnified by any of Sellers pursuant to this Article
VI shall be for the account of the applicable Seller; provided, however, that
any refunds resulting from the carryback of post-Closing losses and similar
items shall be for the account of Buyer.  Notwithstanding anything to the
contrary in this Section 6.12, Buyer shall not carry back any post-Closing
losses to any Tax Return of a Tax Consolidated Company for any Pre-Closing Tax
Period.  Buyer agrees to assign and remit promptly and to cause the Acquired
Companies to assign and remit promptly to such Seller all refunds of Taxes which
such Seller is entitled to under this Section 6.12 and which are received by
Buyer or any Affiliate of Buyer.
 
Section 6.13      Allocation.   All amounts constituting consideration for the
assets and rights of the Company for U.S. federal income tax purposes shall be
allocated among the acquired assets using the residual method as described in
Section 1060 of the Code and the Treasury Regulations thereunder and using
values determined primarily based on the revenue generated by the respective
assets.  Within sixty (60) calendar days after the Closing Date, Buyer shall
provide Parent with a proposed schedule (the “Allocation Schedule”) allocating
all such amounts as provided herein.  The Allocation Schedule shall become final
and binding on the parties hereto fifteen (15) calendar days after Buyer
provides such schedule to the Parent, unless the Parent objects in writing to
Buyer, specifying the basis for the objections of Parent and preparing an
alternative allocation.  If Parent does object, Parent and Buyer shall in good
faith attempt to resolve the dispute within fifteen (15) calendar days of
written notice to Buyer of Parent’s objection.  Any such resolution shall be
final and binding on the parties hereto.  Any unresolved disputes shall be
promptly submitted to the Accounting Referee for determination, with such
determination being final and binding on the parties hereto.  Parent on the one
hand and Buyer on the other hand will each pay one-half of the fees and expenses
of the Accounting Referee.  Parent and Buyer shall cooperate with each other and
the Accounting Referee in connection with the matters contemplated by this
Section 6.13, including, without limitation, by furnishing such information and
access to books, records (including, without limitation, accountants work
papers), personnel and properties as may be reasonably requested.  Each of the
parties hereto agrees to (a) prepare and timely file all Tax Returns, including,
without limitation, Form 8594 (and all supplements thereto) in a manner
consistent with the Allocation Schedule as finalized and (b) act in accordance
with the Allocation Schedule for all Tax purposes.  The parties hereto will
revise the Allocation Schedule to the extent necessary to reflect any
post-Closing payment made pursuant to or in connection with this Agreement.  In
the case of any payment referred to in the preceding sentence, Buyer shall
propose a revised Allocation Schedule, and the parties hereto shall follow the
procedures outlined above with respect to review, dispute and resolution in
respect of such revision.
 
48

--------------------------------------------------------------------------------



ARTICLE VII
Closing Deliveries
 
Section 7.01      Additional Deliveries of Sellers.  On the date hereof, Sellers
are delivering to Buyer the following:
 
(a)      Written resignations of the officers, directors, managers and other
individuals serving in similar positions of the Acquired Companies set forth on
Section 7.01(a) of the Disclosure Schedules.
 
(b)      A certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Sellers certifying that attached thereto are true and complete
copies of the Organizational Documents of each of the U.S. Acquired Companies,
and true and complete copies of the Organizational Documents of each of the
non-U.S. Acquired Companies set forth on Section 7.01(b) of the Disclosure
Schedules, and all resolutions adopted by the board of directors of Sellers
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents to which each such Person is a party and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted approving this Agreement, the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.
 
(c)      A certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of each of Sellers certifying the names and signatures of the officers
of each such Person authorized to sign this Agreement, each of the Transaction
Documents to which such Person is a party and the other documents to be
delivered hereunder and thereunder.
 
(d)      A good standing certificate (or its equivalent) for each of the U.S.
Acquired Companies from the secretary of state of the jurisdiction in which each
of the U.S. Acquired Companies is organized which is dated no more than ten (10)
Business Days prior to the Closing Date.
 
(e)      A certificate pursuant to Treasury Regulations Section 1.1445-2(b) that
Parent is not a foreign person within the meaning of Section 1445 of the Code.
 
(f)      Certificates evidencing the Securities and the UK Interests, if any,
free and clear of Encumbrances, duly endorsed in blank or accompanied by
instruments of transfer duly executed in blank.
 
(g)      A certificate, from an authorized officer of Parent, stating that those
intercompany agreements, management agreements, cost allocation agreements and
leases, whether written or otherwise, between any of the Acquired Companies, on
the one hand, and Sellers or any of their Affiliates, on the other hand, in each
case as set forth in Section 7.01(g) of the Disclosure Schedule, have been
terminated, and that no other such agreements are in effect except for those set
forth in Section 3.09(a)(ix) of the Disclosure Schedule.
 
(h)      Transition Services Agreements, in each case duly executed by Parent in
a form mutually agreeable to the parties hereto (the “Transition Services
Agreements”).
 
49

--------------------------------------------------------------------------------


 
(i)      Evidence reasonably satisfactory to Buyer of the termination and
release, as applicable, of the Acquired Companies’ guarantees of, and pledges of
assets securing, that certain $325 million credit facility with a syndicate of
lenders lead by Bank of America (the “Senior Facility”).
 
(j)      A Bill of Sale, Assignment and Assumption Agreement, duly executed by
Canada Holdco in a form mutually agreeable to the parties hereto (the “Bill of
Sale, Assignment and Assumption Agreement”).
 
Section 7.02      Additional Buyer Deliveries. On the date hereof, Buyer is
delivering to Sellers the following:
 
(a)      Each of the Transaction Documents to which Buyer is a party, duly
executed by Buyer.
 
(b)      A certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Buyer certifying that attached thereto are true and complete copies
of all resolutions adopted by the board of directors of Buyer authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, and that all such resolutions are in full force and effect and are all
the resolutions adopted approving this Agreement, the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby.
 
(c)      A certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Buyer certifying the names and signatures of the officers of Buyer
authorized to sign this Agreement, the Transaction Documents and the other
documents to be delivered hereunder and thereunder.
 
(d)      Cash in an aggregate amount equal to the Purchase Price by wire
transfer in immediately available funds, to accounts designated at least two
Business Days prior to the Closing Date by Sellers in a written notice to Buyer.
 
ARTICLE VIII
Indemnification
 
Section 8.01      Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein (other than
any representations or warranties contained in Section 3.22 which are subject to
Article VI) shall survive the Closing and shall remain in full force and effect
until the date that is fifteen months from the Closing Date; provided, that the
representations and warranties in Section 3.12(c) shall survive until the date
that is six years from the Closing Date; provided further, that the
representations and warranties in Section 3.01, Section 3.02, Section 3.03,
Section 3.04, Section 3.10(a), Section 3.24, Section 4.01, Section 4.04 and
Section 4.06 shall survive until their applicable statutes of limitations.
Buyer’s indemnification obligation pursuant to Section 8.03(c) shall survive
until the date that is six years from the Closing Date. All covenants and
agreements of the parties contained herein (other than any covenants or
agreements contained in Article VI which are subject to Article VI) shall
survive the Closing indefinitely or for the period explicitly specified therein.
 
50

--------------------------------------------------------------------------------


 
Section 8.02      Indemnification By Sellers. Subject to the other terms and
conditions of this Article VIII, Sellers shall jointly and severally indemnify
and defend each of Buyer and its Affiliates (including the Acquired Companies)
and their respective Representatives (collectively, the “Buyer Indemnitees”)
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Buyer Indemnitees based upon, arising out of, with respect to
or by reason of:
 
(a)      any inaccuracy in or breach of any of the representations or warranties
of any Seller contained in this Agreement or in any certificate or instrument
delivered by or on behalf of any Seller pursuant to this Agreement (other than
in respect of Section 3.22, it being understood that the sole remedy for any
such inaccuracy in or breach thereof shall be pursuant to Article VI), as of the
date such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date);
 
(b)      any breach or non-fulfillment of any covenant, agreement or obligation
to be performed by any Seller pursuant to this Agreement (other than any breach
or violation of, or failure to fully perform, any covenant, agreement,
undertaking or obligation in Article VI, it being understood that the sole
remedy for any such breach, violation or failure shall be pursuant to Article
VI);
 
(c)      the Retained Matter;
 
(d)      any Action by any non-U.S. employee of any Seller or any of its
Affiliates whose employment was transferred to any Seller or any of its
Affiliates by an Acquired Company or any of its Affiliates prior to the Closing
based on a claim that such employee’s terms and conditions of employment with
such Seller or Affiliate following such transfer are or were less favorable than
such Employee’s terms and conditions of employment prior to such transfer; or
 
(e)      any Liabilities related to any assets of the Conferencing Business
transferred from an Acquired Company to Parent or any Affiliate of Parent that
is not an Acquired Company as part of the Pre-Closing Restructuring (to the
extent that such Liabilities are not deducted from Working Capital under Section
2.03), and any indemnification obligations arising in connection with such
transfers;
 
provided, however, the Buyer Indemnitees shall not be entitled to
indemnification pursuant to this Section 8.02 for any Losses related to any
Action of the type set forth in Section 8.03 of the Disclosure Schedules.
 
Section 8.03      Indemnification By Buyer. Subject to the other terms and
conditions of this Article VIII, Buyer shall indemnify and defend Sellers and
their respective Affiliates and their respective Representatives (collectively,
the “Seller Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Seller Indemnitees based upon,
arising out of, with respect to or by reason of:
 
51

--------------------------------------------------------------------------------



(a)      any inaccuracy in or breach of any of the representations or warranties
of Buyer contained in this Agreement or in any certificate or instrument
delivered by or on behalf of Buyer pursuant to this Agreement, as of the date
such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date);
 
(b)      any breach or non-fulfillment of any covenant, agreement or obligation
to be performed by Buyer pursuant to this Agreement (other than Article VI, it
being understood that the sole remedy for any such breach thereof shall be
pursuant to Article VI); or
 
(c)      any Action of the type set forth in Section 8.03 of the Disclosure
Schedules;
 
(d)      any Action by any non-U.S. Employee based on a claim that such
Employee’s terms and conditions of employment with Company, Buyer or any of
their Affiliates upon or after the Closing are less favorable than such
Employee’s current terms and conditions of employment with Parent or any of its
Affiliates;
 
provided, however, the Seller Indemnitees shall not be entitled to
indemnification pursuant to Section 8.03(a) for any Losses arising out of a
breach of Section 4.06 to the extent such breach is based on any inaccurate
information concerning Sellers, the Acquired Companies or the Business that was
provided by Sellers for purposes of preparing the HSR Exemption Letter or for
use in Buyer’s determination of the HSR Exemption.
 
Section 8.04      Certain Limitations. The indemnification provided for in
Section 8.02 and Section 8.03 shall be subject to the following limitations:
 
(a)      Sellers shall not be liable to the Buyer Indemnitees for
indemnification under Section 8.02(a) (other than with respect to a claim for
indemnification based upon, arising out of, with respect to or by reason of any
inaccuracy in or breach of any representation or warranty in Section 3.01,
Section 3.02, Section 3.03, Section 3.04, Section 3.10(a), Section 3.12(c) or
Section 3.24 (the “Buyer Basket Exclusions”)), until the aggregate amount of all
Losses in respect of indemnification under Section 8.02(a) (other than those
based upon, arising out of, with respect to or by reason of the Buyer Basket
Exclusions) exceeds $500,000 (the “Deductible”), in which event Sellers shall
only be required to pay or be liable for Losses in excess of the Deductible.
 
(b)      Buyer shall not be liable to the Seller Indemnitees for indemnification
under Section 8.03(a) (other than with respect to a claim for indemnification
based upon, arising out of, with respect to or by reason of any inaccuracy in or
breach of any representation or warranty in Section 4.01, Section 4.04 or
Section 4.06 (the “Seller Basket Exclusions”)) until the aggregate amount of all
Losses in respect of indemnification under Section 8.03(a) (other than those
based upon, arising out of, with respect to or by reason of the Seller Basket
Exclusions) exceeds the Deductible, in which event Buyer shall only be required
to pay or be liable for Losses in excess of the Deductible.
 
52

--------------------------------------------------------------------------------



(c)      The Buyer Indemnitees shall not be indemnified pursuant to Section
8.02(a) with respect to any Loss (other than those based upon, arising out of,
with respect to or by reason of any inaccuracy in or breach of any
representation or warranty in Section 3.01, Section 3.02, Section 3.03, Section
3.04, Section 3.10(a), Section 3.12(c) or Section 3.24 (the “Buyer Cap
Exclusions”)) if the aggregate of all Losses (other than those based upon,
arising out of, with respect to or by reason of the Buyer Cap Exclusions) for
which the Buyer Indemnitees have received indemnification pursuant to Section
8.02(a) has exceeded $5,000,000.
 
(d)      The Seller Indemnitees shall not be indemnified pursuant to Section
8.03(a) with respect to any Loss (other than those based upon, arising out of,
with respect to or by reason of any inaccuracy in or breach of any
representation or warranty in Section 4.01, Section 4.04 or Section 4.06 (the
“Seller Cap Exclusions”)) if the aggregate of all Losses (other than those based
upon, arising out of, with respect to or by reason of the Seller Cap Exclusions)
for which the Seller Indemnitees have received indemnification pursuant to
Section 8.03(a) has exceeded $5,000,000.
 
(e)      Solely for purposes of determining the cost of Losses that an
Indemnifying Party is obligated to pay or reimburse an Indemnified Party for
pursuant to this Article VIII and not for purposes of determining whether an
inaccuracy in or breach of a representation or warranty has occurred for which
an Indemnifying Party has an indemnification obligation pursuant to this Article
VIII, the Loss incurred from such inaccuracy or breach shall be determined
without regard to any materiality, Material Adverse Effect or other similar
qualification contained in or otherwise applicable to such representation or
warranty.
 
(f)      No party shall be entitled to indemnification for any Loss that was the
subject of the Working Capital calculation set forth in Section 2.03.  The
amount of any Losses payable under Section 8.02 or Section 8.03 by the
Indemnifying Party shall be: (i) net of any amounts recovered by the Indemnified
Party under applicable insurance policies or from any other Person alleged to be
responsible therefor; (ii) reduced by an amount equal to any Tax benefit
realized by the Indemnified Party arising from or related to the incurrence or
payment of such Losses; and (iii) increased by any Tax detriment associated with
the receipt, or right to receive indemnification hereunder; and to the extent
the Indemnified Party recognizes a Tax benefit in a year after the receipt of
the indemnification payment pursuant to this Section 8.04(f), the Indemnified
Party shall pay the amount of such Tax benefit to the Indemnifying Party as such
Tax benefits are recognized by the Indemnified Party.  The amount of any “Tax
benefit” recognized by an Indemnified Party with respect to each Tax year shall
be the amount of the relevant deduction, expense, loss, or similar Tax item that
accrues to an Indemnified Party for the applicable Tax year multiplied by the
effective tax rate of the Indemnified Party for such Tax year.  If the
Indemnified Party receives any amounts under applicable insurance polices, or
from any other Person alleged to be responsible for any Losses in respect of
such Losses subsequent to an indemnification payment by the Indemnifying Party,
then such Indemnified Party shall promptly reimburse the Indemnifying Party for
any payment made or expense incurred by such Indemnifying Party in connection
with providing such indemnification payment up to the amount received by the
Indemnified Party, net of any expenses incurred by such Indemnified Party in
collecting such amount.  Notwithstanding anything in this Article VIII, no
Indemnified Party or its successors or assigns shall have any right or
entitlement to indemnification from an Indemnifying Party for any Losses to the
extent that such Indemnified Party or its successors and assigns had already
recovered for the Losses with respect to the same matter pursuant to any other
provision of this Agreement, and such Indemnified Parties shall be deemed to
have waived and released any claims for such Losses and shall not be entitled to
assert any such claim for indemnification for such Losses.
 
53

--------------------------------------------------------------------------------



Section 8.05      Indemnification Procedures. The party making a claim under
this Article VIII is referred to as the “Indemnified Party”, and the party
against whom such claims are asserted under this Article VIII is referred to as
the “Indemnifying Party”.
 
(a)      Third Party Claims. If, prior to the expiration of the applicable
survival period set forth in Section 8.01, any Indemnified Party receives notice
of the assertion or commencement of any Action made or brought by any Person who
is not a party to this Agreement or an Affiliate of a party to this Agreement or
a Representative of the foregoing (a “Third Party Claim”) against such
Indemnified Party with respect to which the Indemnified Party is seeking
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 calendar days after receipt of such notice of such Third Party
Claim (it being understood that any notice of the assertion or commencement of a
Third Party Claim delivered by an Indemnified Party to an Indemnifying Party
after the expiration of the applicable survival period set forth in Section 8.01
shall be barred from indemnity under this Agreement). The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party receives notice of the Third Party Claim after the expiration of the
applicable survival period set forth in Section 8.01 or the Indemnifying Party
forfeits rights or defenses or is otherwise materially prejudiced by reason of
such failure, and the Indemnifying Party’s indemnification obligation with
respect to any Third Party Claim for which the Indemnifying Party is not so
relieved shall survive until the final resolution of such Third Party Claim.
Such notice by the Indemnified Party shall describe the Third Party Claim in
reasonable detail, shall include copies of all material written evidence thereof
and shall indicate the estimated amount, if reasonably practicable, of the Loss
that has been or may be sustained by the Indemnified Party. The Indemnifying
Party shall have the right to participate in, or by giving written notice to the
Indemnified Party, to assume the defense of any Third Party Claim at the
Indemnifying Party’s expense and by the Indemnifying Party’s own counsel that is
reasonably satisfactory to the Indemnified Party, and the Indemnified Party
shall cooperate in good faith in such defense; provided, that if the
Indemnifying Party is any Seller, such Indemnifying Party shall not have the
right to defend or direct the defense of any such Third Party Claim that seeks
an injunction or other equitable relief against the Indemnified Party. In the
event that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 8.05(b), it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party’s right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Parties shall be
liable for the reasonable fees and expenses of one counsel to all Indemnified
Parties in respect of each Third Party Claim for which indemnification is sought
hereunder in each jurisdiction for which the Indemnified Party determines
counsel is required. If the Indemnifying Party elects not to compromise or
defend such Third Party Claim, fails to promptly notify the Indemnified Party in
writing of its election to defend as provided in this Agreement, or fails to
diligently prosecute the defense of such Third Party Claim, the Indemnified
Party may, subject to Section 8.05(b), pay, compromise, defend such Third Party
Claim and seek indemnification for any and all Losses based upon, arising from
or relating to such Third Party Claim. Sellers and Buyer shall cooperate with
each other in all reasonable respects in connection with the defense of any
Third Party Claim, including making available (subject to the provisions of
Section 5.01) records relating to such Third Party Claim and furnishing, without
expense (other than reimbursement of actual out-of-pocket expenses) to the
defending party, management employees of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim.
 
54

--------------------------------------------------------------------------------



(b)      Settlement of Third Party Claims. Notwithstanding any other provision
of this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 8.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
Liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten days after its
receipt of such notice, the Indemnified Party may continue to contest or defend
such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 8.05(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).
 
(c)      Direct Claims. Any Action by an Indemnified Party on account of a Loss
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party within the applicable survival period set
forth in Section 8.01 by giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than 30 days after the Indemnified
Party becomes aware of such Direct Claim (it being understood that no
Indemnified Party shall be indemnified under this Agreement for any Loss
incurred after the expiration of the applicable survival period set forth in
Section 8.01). The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party receives notice after
the expiration of the applicable survival period set forth in Section 8.01 of
the Indemnifying Party forfeits rights or defenses or is otherwise materially
prejudiced by reason of such failure and any indemnification obligations for
which the Indemnifying Party is not so relieved shall survive until the final
resolution thereof. Such notice by the Indemnified Party shall describe the
Direct Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have 30 days after its receipt of such
notice to respond in writing to such Direct Claim. The Indemnified Party shall
allow the Indemnifying Party and its professional advisors to investigate the
matter or circumstance alleged to give rise to the Direct Claim, and whether and
to what extent any amount is payable in respect of the Direct Claim and the
Indemnified Party shall assist the Indemnifying Party’s investigation by giving
such information and assistance (including access to the Acquired Companies’
premises and personnel and the right to examine and copy any accounts, documents
or records) as the Indemnifying Party or any of its professional advisors may
reasonably request. If the Indemnifying Party does not so respond within such 30
day period, the Indemnifying Party shall be deemed to have rejected such claim,
in which case the Indemnified Party shall be free to pursue such remedies as may
be available to the Indemnified Party on the terms and subject to the provisions
of this Agreement.
 
55

--------------------------------------------------------------------------------


 
(d)      Tax Claims. Notwithstanding any other provision of this Agreement, the
control of any claim, assertion, event or proceeding in respect of Taxes of the
Acquired Companies (including any such claim in respect of a breach of the
representations and warranties in Section 3.22 or any breach or violation of or
failure to fully perform any covenant, agreement, undertaking or obligation in
Article VI) shall be governed exclusively by Article VI hereof.
 
Section 8.06      Payments. Once a Loss is agreed to by the Indemnifying Party
or finally adjudicated to be payable pursuant to this Article VIII, the
Indemnifying Party shall satisfy its obligations within 15 Business Days of such
final, non-appealable adjudication by wire transfer of immediately available
funds. The parties hereto agree that should an Indemnifying Party not make full
payment of any such obligations within such 15 Business Day period, any amount
payable shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to and including the
date such payment has been made at a rate per annum equal to 6%. Such interest
shall be calculated daily on the basis of a 365 day year and the actual number
of days elapsed, without compounding.
 
Section 8.07      Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.
 
Section 8.08      Exclusive Remedies. Subject to Section 5.02 and Section 9.11
and the last sentence of Section 3.11, the parties acknowledge and agree that
their sole and exclusive remedy with respect to any and all claims (other than
claims arising from fraud or intentional misrepresentation on the part of a
party hereto in connection with the transactions contemplated by this Agreement)
for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement, shall be pursuant to the indemnification provisions set forth in
Article VI and this Article VIII. In furtherance of the foregoing, each party
hereby waives, to the fullest extent permitted under Law, any and all rights,
claims and causes of action for any breach of any representation, warranty,
covenant, agreement or obligation set forth herein or otherwise relating to the
subject matter of this Agreement it may have against the other parties hereto
and their Affiliates and each of their respective Representatives arising under
or based upon any Law, except pursuant to the indemnification provisions set
forth in Article VI and this Article VIII. Nothing in this Section 8.08 shall
limit any Person’s right to seek and obtain any equitable relief to which any
Person shall be entitled or to seek any remedy on account of any Person’s fraud
or intentional misrepresentation.
 
56

--------------------------------------------------------------------------------


 
ARTICLE IX
Miscellaneous
 
Section 9.01      Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred; provided, however, Buyer shall be solely responsible for all filing
and other similar fees payable in connection with any filings or submissions
under the HSR Act, if applicable.
 
Section 9.02      Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 9.02):
 
If to Sellers or the Company:
  
Premiere Global Services, Inc.
3280 Peachtree Road
The Terminus Building
Suite 1000
Atlanta, Georgia 30305
Facsimile: (866) 296-6245
E-Mail: scott.leonard@pgi.com
Attention: Scott Askins Leonard
 
with a copy to:
 
Nelson Mullins Riley & Scarborough LLP
Atlantic Station
201 17th Street NW, Suite 1700
Atlanta, Georgia 30363
Facsimile: (404) 322-6321
E-mail: michael.hollingsworth@nelsonmullins.com
Attention: Michael E. Hollingsworth II
 
If to Buyer:
 
EasyLink Services International Corporation
6025 The Corners Parkway
Suite 100
Norcross, GA 30092
Facsimile: (678) 805-4800
E-mail: gshipley@easylink.com
Attention: Glen E. Shipley
 

 
57

--------------------------------------------------------------------------------


 
with a copy to:
 
Troutman Sanders LLP
Bank of America Plaza
600 Peachtree Street, N.E., Suite 5200
Atlanta, Georgia 30308
Facsimile: (404) 962-6548
E-mail: larry.shackelford@troutmansanders.com
Attention: Larry W. Shackelford, Esq.

 
Section 9.03      Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.
 
Section 9.04      Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.
 
Section 9.05      Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
Section 9.06      Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter except, in each case, for
any agreement entered into on the date hereof that expressly provides otherwise.
 
58

--------------------------------------------------------------------------------



Section 9.07      Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, however¸ that the covenants and
restrictions contained in Section 5.02(b) (Buyer Restrictive Covenants) or
Section 5.02(a) (Seller Restrictive Covenants), as applicable, shall not be
binding on the acquirer of all or substantially all of the equity interests or
assets of Buyer (or any Affiliate of such acquirer, other than Buyer and its
Affiliates prior to such acquisition),  Parent or American Teleconferencing
Services, Ltd. (or any Affiliate of such acquirer, other than Sellers and their
Affiliates prior to such acquisition), as applicable. Neither party may assign
its rights or obligations hereunder without the prior written consent of the
other party, which consent shall not be unreasonably withheld or delayed;
provided, however, that prior to the Closing Date, Buyer may, without the prior
written consent of Sellers, assign all or any portion of its rights under this
Agreement to one or more of its direct or indirect wholly-owned subsidiaries. No
assignment shall relieve the assigning party of any of its obligations
hereunder.
 
Section 9.08      No Third-party Beneficiaries. Except as provided in Section
6.03 and Article VIII, this Agreement is for the sole benefit of the parties
hereto and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.
 
Section 9.09      Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
Section 9.10      Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.
 
(a)      This Agreement shall be governed by and construed in accordance with
the internal Laws of the State of Georgia without giving effect to any choice or
conflict of law provision or rule (whether of the State of Georgia or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Georgia.
 
(b)      ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF GEORGIA IN EACH CASE LOCATED IN THE
CITY OF ATLANTA AND COUNTY OF FULTON, AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S
ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
59

--------------------------------------------------------------------------------



(c)      EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.10(C).
 
Section 9.11      Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.
 
Section 9.12      Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.


[SIGNATURE PAGE FOLLOWS]
 
60

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.


PARENT:
 
PREMIERE GLOBAL SERVICES, INC.
 
By:
/s/ Scott Askins Leonard
 
(corporate seal)
Name: Scott Askins Leonard
Title: SVP – Legal and General Counsel
 
UK HOLDCO:
 
XPEDITE SYSTEMS HOLDINGS (UK) LIMITED
 
By:
/s/ Theodore Schrafft
 
(company seal)
Name:  Theodore Schrafft
Title:  Director
 
CANADA HOLDCO:
 
PREMIERE CONFERENCING (CANADA) LIMITED
 
By:
/s/ Scott Askins Leonard
 
(company seal)
Name:  Scott Askins Leonard
Title:  SVP – Legal and General Counsel
 
COMPANY:
 
XPEDITE SYSTEMS, LLC
By: Premiere Global Services, Inc., Its Sole Member
 
By:
/s/ Scott Askins Leonard
 
(company seal)
Name:  Scott Askins Leonard
Title:  SVP – Legal and General Counsel
 
BUYER:
 
EASYLINK SERVICES INTERNATIONAL CORPORATION
 
By:
/s/ Thomas J. Stallings
 
(corporate seal)
Name:  Thomas J. Stallings
Title:  Chief Executive Officer

 

--------------------------------------------------------------------------------


 